



EXHIBIT 10.19
ZIONS BANCORPORATION PENSION PLAN
Restated Effective January 1, 2002
Including Amendments Adopted Through December 31, 2010
December 31, 2010 Edition
 
 
ARTICLE I
3


DEFINITIONS
3


1.1 “Accrued Benefit”
3


1.2 “Accrued Benefit Attributable to the Old Plan Account”
3


1.3 “Accrued Benefit Attributable to Company Contributions”
3


1.5 “Affiliate” or “Subsidiary Affiliate” or “Subsidiary”
3


1.6 “Authorized Period of Absence”
4


1.7 Beneficiary
4


1.8 “Break in Service”
5


1.9 “Cash Balance Account”
5


1.10 “Code
5


1.11 “Commerce Participant”
5


1.12 “Commerce Plan
5


1.13 “Committee or Retirement Committee”
5


1.14 “Company
5


1.15 “Compensation”
5


1.16 “Disability Retirement Date”
6


1.17 “Early Retirement Date”
6


1.18 Earnings
6


1.19 “Eligibility Computation Period,”
8


1.20 Eligible Employee
8


1.21 “Eligible Spouse”
9


1.22 “Eligibility Computation Period
9


1.23 “Employee”
9


1.25 “Employment Date”
9


1.26 “ERISA
9


1.27 “Grossmont Participant”
9


1.28 “Grossmont Plan”
10


1.30 “Investment Manager
11


1.31 “Late Retirement Date
11


1.32 Nonvested Former Participant”
11


1.33 “Normal Retirement Age”
11


1.34 “Normal Retirement Date”
12


1.35 “Old Plan Account”
12


1.36 “Participant”
12


1.37 “Participation Date”
12


1.38 “Plan”
12


1.39 “Plan Year”
12


1.40 “Qualified Domestic Relations Order”
12


1.41 “Qualified Service”
13








--------------------------------------------------------------------------------





1.42 “Retirement Date”
13


1.43 “Single Life Annuity”
13


1.44 “Sumitomo Participant”
13


1.45 “Sumitomo Plan”
14


1.46 “Termination of Employment
14


1.47 “Trust Agreement”
14


1.48 “Trust Fund”
14


1.49 “Trustee”
14


1.50 “Year of Vesting Service
14


1.51 “Zions”
15


ARTICLE II
16


PARTICIPATION
16



 
ii
 
 
2.1 Participation Date
16


2.2 Reinstatement of Active Participation
17


ARTICLE III
18


ESTABLISHMENT AND MAINTENANCE OF CASH BALANCE ACCOUNT
18


3.1 Initial Establishment of Cash Balance
18


3.2 Earnings Credits
20


3.3 Interest Credits
21


3.4 Maintenance of Account after Termination of Employment until Benefit
Commencement
22


3.5 Establishment of New Account if Re-employed After Benefit Commencement
22


3.6 Market Rate of Interest
23


ARTICLE IV
24


ACCRUED BENEFIT
24


4.1 Accrued Benefit
24


4.2 Cash Balance Accrued Benefit
24


4.3 Minimum Accrued Benefit
25


4.4 Grandfathered Minimum Accrued Benefit
25


4.5 Accrued Benefit Attributable to the Old Plan Account
25


4.6 Accrued Benefit Attributable to Company Contributions
25


4.7 Old Plan Account
25


ARTICLE V
27


AMOUNT OF RETIREMENT INCOME
27


5.1 Monthly Retirement Income
27


5.2 Normal Retirement Income
27


5.4 Late Retirement Income
28


5.5 Disability Retirement Income is described in Section 7.4
28


5.6 Application for Retirement Income
28


5.7 Forms of Retirement Income
30


5.8 Payment of Small Benefits
34


5.9 Eligible Rollover Distribution
34


5.10 Re-employment After Retirement
35


5.11 Commencement of Benefits
35


5.12 Delay of Payment Due to Administrative Error
37








--------------------------------------------------------------------------------





5.13 Suspension of Benefits for Active Participants at Normal Retirement Date
37


5.14 Benefits Under a Qualified Domestic Relations Order (QDRO)
38


5.15 Death or Disability While Performing Qualified Military Service
39


5.16 Non-spouse Beneficiary Rollover
39


ARTICLE VI
40


TERMINATION AND VESTING
40


6.1 Vesting
40


6.3 Re-employment After Termination of Employment
41


6.4 Termination Benefits and Re-employment for Commerce Participants
41


6.5 Special Termination Benefit for Sumitomo Participants
42


ARTICLE VII
43


DISABILITY BENEFITS
43


7.1 Determination of Disability
43


7.2 Eligibility for Disability Benefits
43


7.3 Disability Retirement Date
43


7.4 Disability Retirement Income
43


ARTICLE VIII
44


DEATH BENEFITS
44



 
iii





--------------------------------------------------------------------------------





 
 
8.1 Death after Commencement of Benefits
44


8.2 Death Prior to Commencement of Benefits
44


8.3 Effect of Old Plan Account
45


8.4 Return of Old Plan Account
45


ARTICLE IX
46


FINANCING THE PLAN
46


9.1 Company Contributions
46


9.2 Return of Company Contributions
46


ARTICLE X
47


TERMINATION OF THE PLAN
47


10.1 Termination of Plan
47


10.2 Procedures Upon Termination of Plan
47


ARTICLE XI
48


INTERNAL REVENUE CODE LIMITATIONS ON BENEFITS
48


11.1 Earnings Limitation under Code Section 401(a)(17)
48


11.2 Maximum Retirement Benefit under Code Section 415
48


11.3 Additional Benefit Limits for Highly Compensated Employees
55


11.4 Top-Heavy Provisions
56


11.5 Benefit Restrictions Due to Application of Code §436
59


ARTICLE XII
66


ADMINISTRATION OF THE PLAN
66


12.1 Administration
66


12.2 Records
66


12.3 Payment of Expenses
67


12.4 Delegation of Authority
67


12.5 Information Available
67


12.6 Claims and Appeals Procedure
67


12.7 Fiduciary Capacity
68


12.8 Committee Liability
68


12.9 Limitations of Actions on Claims
68


ARTICLE XIII
69


GENERAL PROVISIONS
69


13.1 Amendment of Plan
69


13.2 Employment Status
69


13.3 Mergers or Consolidations
69


13.4 Provision Against Anticipation
69


13.5 Facility of Payment
69


13.6 Construction
70


13.7 Legal Actions
70



 
iv
INTRODUCTION
The Zions Bancorporation Pension Plan became effective on January 1, 1968. The
Plan has been amended and restated from time to time.
Prior to this restatement the most recent restatement of the Plan was effective
January 1,2001. That restatement is referred to herein as the “Prior Plan.” All
provisions of the Prior Plan were effective as of January 1, 2001; except that
(1) provisions





--------------------------------------------------------------------------------





pertaining to the establishment and maintenance of Cash Balance Accounts were
effective April 1, 1997; (2) provisions pertaining to Grossmont Participants and
former participants of the Grossmont Plan were effective January 1, 1998;
(3) provisions pertaining to Sumitomo Participants and former participants of
the Sumitomo Plan were effective October 1, 1998; and (4) provisions pertaining
to Commerce Participants and former participants of the Commerce Plan were
effective January 1, 1999.
The Prior Plan restated the Plan document which was effective as of April 1,
1997. That document included the terms and conditions of a cash balance account
feature, which was established as of January 1, 1997, for Active and Disabled
Participants in the Plan as of March 31, 1997.
The Prior Plan restatement incorporated the terms of Amendments 1 through 4 to
the April 1, 1997 restatement and other modifications approved by Zions
Bancorporation through January 31, 2002. The Prior Plan restatement furthermore
incorporated modifications resulting from changes in the Internal Revenue Code
(the “Code”) and other provisions of federal law that were enacted or became
effective on various dates from 1994 through 2000 (sometimes referred to
collectively as “GUST” changes in law). Moreover, effective January 1,2002, the
Prior Plan restatement incorporated less restrictive legal limitations on
pension benefits, as authorized by the Economic Growth and Tax Reduction
Reconciliation Act of 200 1 (“EGTRRA”).
Effective at the close of business December 31, 1997, the Grossmont Bank
Restated Defined Benefit Pension Plan and Trust (the “Grossmont Plan”), restated
effective January 1, 1996, was merged into this Plan. Nothing in this Plan shall
be construed to provide a benefit to a Participant under this Plan for a period
of service for which he or she has received a benefit under the Grossmont Plan.
The eligibility for and the amount of benefit of a former employee who
terminated or retired under the Grossmont Bank Restated Defined Benefit Pension
Plan and Trust prior to January 1, 1998, and who does not participate in this
Plan on or after January 1, 1998, shall be determined exclusively by the
provisions of the Grossmont Plan that were in effect as of the earlier of the
former employee’s date of termination or retirement, except as specifically
stated otherwise in the Grossmont Plan. With respect to the merger of the Plans,
this Plan shall be interpreted and administered to comply with ERISA
Section 204(g) and Code Sections 411(d)(6) and 414(1).
Effective at the close of business October 31, 1998, the Sumitomo Bank of
California Pension Plan (“Sumitomo Plan”), restated effective January 1, 1989,
was merged into this Plan, Nothing in this Plan shall be construed to provide a
benefit under this Plan for a period of service for which he or she has received
a benefit under the Sumitomo Plan. The eligibility for and the amount of benefit
of a former employee who terminated under the Sumitomo Plan prior to October 1,
1998, and who does not actively participate in this Plan on or after October 1,
1998, shall be determined exclusively by the provisions of that plan. With
respect to the merger of the Plans, this Plan shall be interpreted and
administered to comply with ERISA Section 204(g) and Code Sections 411(d)(6) and
414(1).
Effective at the close of business December 31, 1998, the Commerce
Bancorporation Defined Benefit Pension Plan (“Commerce Plan”), restated
effective July 21, 1994, was merged into this Plan. Nothing in this Plan shall
be construed to provide a benefit under this Plan for a period of service for
which he or she has received a benefit under the Commerce Plan. The eligibility
for and the amount of benefit of a former employee who terminated under the
Commerce Plan before January 1, 1999 and who does not actively participate in
this Plan on or after January 1, 1999, shall be determined exclusively by the
provisions of that plan. With respect to the merger of the Plans, this Plan
shall be interpreted and administered to comply with ERISA Section 204(g) and
Code Sections 411(d)(6) and 414(1).
The Plan and Trust thereunder are created and maintained for the primary purpose
of providing retirement benefits for eligible employees of Zions Bancorporation
and its affiliates. It is intended that the Plan and Trust qualify under
Sections 401(a) and 501(a) of the Internal Revenue Code of 1986, as amended, and
that they meet the requirements of the Employee Retirement Income Security Act
of 1974, as amended.
Except for other dates provided herein for certain Plan provisions, this Plan is
effective as of January 1, 2002. This Plan includes amendments adopted to
reflect certain provisions of EGTRRA, which were intended as good faith
compliance with the requirements of EGTRRA. They are to be construed in
accordance with EGTRRA and guidance issued thereunder. Unless otherwise
provided, amendments included in this Plan in compliance with EGTRRA are
effective as of the first day of the first plan year beginning after
December 31, 2001. Provisions included in this Plan as amendments conforming to
EGTRRA supersede all other provisions of the Plan to the extent that those
provisions are inconsistent with such amendments. Moreover, this Plan has been
amended to comply with all legislation and applicable guidance enacted and
issued subsequent to EGTRRA,





--------------------------------------------------------------------------------





including the Pension Protection Act of 2006. This Plan shall be interpreted at
ail times so as to comply with the requirements of the Code and of ERISA as so
amended.
Except as specifically provided in the Plan, the rights and benefits of any
Participant who terminates, dies or retires prior to the effective date of this
restatement or any other amendment to the Plan will be determined pursuant to
the provisions of the Plan in effect on the earlier of his or her date of
retirement, death or termination.
ARTICLE I
DEFINITIONS
 
1.1
“Accrued Benefit” means the monthly amount of benefit credited to a Participant
in accordance with Article 4 on the basis of an annuity payable for life
beginning on his or her Normal Retirement Date, or the current date, if later.

1.2
“Accrued Benefit Attributable to the Old Plan Account” is defined in
Section 4.5.

1.3
“Accrued Benefit Attributable to Company Contributions” is defined in
Section 4.6.

1.4
“Actuarial Equivalence” or “Actuarial Equivalent” means equality in value of the
aggregate amounts expected to be received under different forms of payment
computed on the following bases:

(a)
For purposes of determining (i) the monthly annuity benefits under Sections 4.2,
4.5, 5.3(b) and 8.2, and (ii) the value of lump sum payments under Sections
5.7(d), 5.8 and 5.12(b), Actuarial Equivalence will be calculated in accordance
with Appendix II. Unless specifically provided otherwise in this Plan, the value
of a benefit payable in any other non-annuity form shall be determined by
applying the Actuarial Equivalence factors specified for lump sums in
(ii) above.

(b)
For purposes of determining the maximum retirement benefit in Section 11.2,
Actuarial Equivalence will be calculated using the following bases:

(a)
The mortality assumption is the “Applicable Mortality Table as defined in
subsection (a) of Appendix II.

(b)
Except as otherwise specified in Section 11.2, effective on or after January 1,
1995, for a benefit in the form of an annuity, the interest assumption (to
adjust for age and for the form of the benefit) shall be 5%.

Notwithstanding any provision of Section 11.2 to the contrary, for a benefit
payment after May 31, 1995 that is in a form that is subject to Code
Section 417(e) (for example, a lump sum), the interest assumption to adjust for
age will be the “Applicable Interest Rate” specified in subsection (b) of
Appendix II, and the interest assumption to adjust for the form of the benefit
shall be 5%.





--------------------------------------------------------------------------------





(c)
For the purposes of determining the maximum retirement benefit in Section 11.2
for a Grossmont Participant who retires between January 1, 1998 and December 31,
1998, Actuarial Equivalence will never be less than the amount the Grossmont
Participant would have received under the Grossmont Plan.

(ci)
Except as otherwise specified in the Plan, for all other purposes actuarial
equivalency will be calculated using the following basis:

(c)
The mortality assumption will be the 1984 Unisex Pensioners Mortality Table.

(ci)
The interest assumption will be 6%.

1.5
“Affiliate” or “Subsidiary Affiliate” or “Subsidiary” means Zions Bancorporation
and each member of a controlled group of corporations (as defined in Code
Section 1563(a), determined without regard to Code Sections 1563(a)(4) and
(e)(3)(C)), a group of trades or businesses (whether incorporated or not) which
are under common control within the meaning of Code Section 414(c), or an
affiliated service group (as defined in Code Sections

 
414(m) or 414(0)), of which Zions Bancorporation is a part. With respect to the
Maximum Retirement Benefit defined in Section 11.2, in determining whether a
corporation is a member of a controlled group of corporations the phrase “more
than 50 percent” will be substituted for the phrase “at least 80 percent” each
place it appears in Code Section 1563(a)(1).

1.6
“Authorized Period of Absence” means an absence authorized by the Company for
one or more of the following reasons:

(a)
Approved leave of absence;

(b)
Pregnancy;

(c)
Jury duty;

(d)
Qualified Military Service; or






--------------------------------------------------------------------------------





(e)
Illness or injury, including disability, and including a period of absence
legally authorized to be taken, under the facts and circumstances applicable to
the Participant, in accordance with the terms of the Family and Medical Leave
Act.

Any discretion of the Company under the provisions of this definition will be
exercised without discrimination and in accordance with definitely established
rules uniformly applicable to Employees or Participants whose approved periods
of absence were occasioned by similar circumstances.
1.7
Beneficiary

(a)
Beneficiary of Retirement Income of a Married Participant For purposes of a
post-retirement survivor benefit for a Participant who is married to an Eligible
Spouse on the date of commencing his or her Retirement mcome, the Beneficiary
shall be the Eligible Spouse, except to the extent that either: (a) the benefit
is payable pursuant to the mandatory lump sum provisions of Section 5.8 (in
which case there shall be no Beneficiary), (b) the Participant, with the written
and notarized consent of the Eligible Spouse, elects to receive a benefit in the
form of a Single Life Annuity (with or without a Level Income Option) or a lump
sum (in which case there shall be no Beneficiary), or (c) is eligible for and
elects a form of benefit under subsection (e)(2) or (f)(1) of Section 5.7 with a
designated Beneficiary other than the Eligible Spouse (in which case the
Beneficiary shall be the person (or persons, under Section 5.7(e)(1) or (e)(2»
designated by the Participant with the consent of the Eligible Spouse at the
time of commencing the Retirement Income).

(b)
Beneficiary of Retirement Income of an Unmarried Participant For purposes of a
Retirement Income benefit for a Participant who has no Eligible Spouse on the
date of commencing his or her Retirement Income, the Beneficiary means either
(a) the living person designated by the Participant at the time of commencing
his or her Retirement Income, if the Participant is eligible for and elects a
form of benefit pursuant to Section 5.7(e)(1), (e)(2) or (f)(1) (in which case
the Beneficiary shall be the person (or persons, under Section 5.7 (e)(1) or (e
)(2» designated by the Participant, or (b) there shall be no Beneficiary if
either the benefit is payable pursuant to the mandatory lump-sum provisions of
Section 5.8 or the Participant elects to receive a benefit in the form of a
Single Life Annuity or lump sum.

(c)
Beneficiary of a Pre-Retirement Survivor’s Death Benefit For purposes of any
preretirement death benefit which may be payable under Section 8.2 of the Plan,
Beneficiary means the Eligible Spouse (if any, as of the date of the
Participant’s death prior to receiving Retirement Income under this Plan), or,
if no Eligible Spouse survives the Participant, then the benefit under
Section 8.2 shall be paid in a lump sum to the Participant’s estate.

(ci)
Beneficiary of Unpaid Balance of Old Plan Account In the case of any death
benefit which may be applicable under the terms of Section 8.4, Beneficiary
means the person or persons designated by a Participant for such purpose, or, if
no Beneficiary is designated (or if any and all designated Beneficiaries fail to
survive the Participant and the Eligible Spouse, if any), any death benefit
payable under Section 8.4 shall be payable to the estate of the last to die of
the Participant or Eligible Spouse (if any).






--------------------------------------------------------------------------------





1.8
“Break in Service” means an interruption in service due to a person’s failure to
complete at least 501 Hours of Service during a calendar year or during an
Eligibility Computation Period. A Break in Service will not occur during an
Authorized Period of Absence unless the Employee fails to return to work for at
least 30 days with the Company or any member of the Employer after the
expiration of the Authorized Period of Absence (or, in the case of an absence
due to Qualified Military Service, unless the Employee fails to return to work
within the applicable period of time allowed pursuant to Code Section 414(u».

1.9
“Cash Balance Account” means the separate bookkeeping account established and
maintained for each Participant as provided in Article 3.

1.10
“Code” means the Internal Revenue Code of 1986, as amended.






--------------------------------------------------------------------------------





1.11
“Commerce Participant” means a Participant in the Commerce Plan who became a
Participant in this Plan on January 1, 1999 as the result of the December 31,
1998 merger of the Commerce Plan into-this Plan. Based upon his or her status in
the Commerce Plan on December 31, 1998, and based upon whether or not he or she
became an Eligible Employee on January 1, 1999, a Commerce Participant described
in this Section shall be deemed an Active Participant, an Inactive Participant,
a Terminated Vested Participant, a Disabled Participant or a Retired Participant
in this Plan, as defined in Section 1.36, on January 1, 1999.

1.12
“Commerce Plan” means the Commerce Bancorporation Defined Benefit Plan as in
effect immediately prior to January 1, 1999.

1.13
“Committee or Retirement Committee” means the Committee which will administer
the plan as described in Article 12.

1.14
“Company” means Zions Bancorporation and any Affiliate or Subsidiary which
adopts this Plan with the consent of the Board of Directors of Zions
Bancorporation. The Affiliates and Subsidiaries listed on Appendix V, as it may
be revised from time to time, have adopted this Plan and are, as of the date or
dates stated on Appendix V, a participating Company in the Plan.






--------------------------------------------------------------------------------





1.15
“Compensation” for any tax year has the meaning set forth in Treasury
Regulations Section 1.415-2(d) (Treasury Regulations Section 1.415(c)-2, for
Plan Years commencing after July 1, 2007) . Effective January 1, 1998,
Compensation shall also include any elective deferrals as defined in Code
Section 402(g)(3) made by the Participant during a

 
Plan Year and any pre-tax Employee contributions made by the Employer on behalf
of the Employee for the Plan Year, pursuant to Code Section 125 and/or Code
Section 132(f)(4).

For Plan Years prior to January 1, 1997, in determining the Compensation of a
Participant for purposes of determining whether he or she is a Highly
Compensated Employee (as defined in Section 11.3(a)(3», the family aggregation
rules of former Code Section 414(q)(6) shall apply, except that in applying such
rules, the term “family” shall include only the Eligible Spouse of the
Participant and any lineal descendants of the Participant who have not attained
age 19 before the close of the year.
1.16
“Disability Retirement Date” is defined in Section 7.3.

1.17
“Early Retirement Date” shall have the meaning stated in subsections (a) through
(d) below, whichever is applicable to a particular Participant. “Earliest
Retirement Date” means the earliest date that would satisfy all of the
conditions of the definition of Early Retirement Date that is applicable to the
Participant.

(a)
Except as otherwise provided in subsections (b ), (c) and (d), a Participant may
retire prior to his or her Normal Retirement Date on an Early Retirement Date
which, subject to his or her election, may be the first day of any month
coincident with or following the latest of:

(a)
the Participant’s 55th birthday,

(b)
the date on which the Participant completes 10 Years of Vesting Service, or

(c)
the date of the Participant’s Termination of Employment.






--------------------------------------------------------------------------------





(b)
A Grossmont Participant may retire prior to his or her Normal Retirement Date on
an Early Retirement Date which, subject to his or her election, may be the first
day of any month coincident with or following the date of his or her Termination
of Employment on or after reaching age 55 and completing three Years of Vesting
Service.

(c)
A Sumitomo Participant may retire prior to his or her Normal Retirement Date on
an Early Retirement Date, which subject to his or her election, may be the first
day of any month coincident with or following the date of his or her Termination
of Employment on or after reaching age 55 and completing five Years of Vesting
Service.

(d)
A Commerce Participant may retire prior to his or her Normal Retirement Date and
receive his or her entire Accrued Benefit on an Early Retirement Date which,
subject to his or her election, may be the first day of any month coincident
with or following the date of his or her Termination of Employment on or after
reaching age 55 and completing three Years of Vesting Service.

1.18
Earnings

(a)
Earnings for a Participant for a Plan Year includes the sum of:

(a)
the Participant’s wages, salaries, fees for professional service and other
amounts received (without regard to whether or not an amount is paid in cash)
for personal services actually rendered in the course of employment with the
Company to the extent that the amounts are includible in gross

 
income (including, but not limited to, commissions paid salesmen, compensation
for services on insurance premiums, tips, and bonuses);

(2)
the Participant’s “elective deferrals” (as defined in Code Section 402(g)) to a
plan with a Code Section 401 (k) cash or deferral arrangement maintained by an
Affiliate or Subsidiary;

(3)
the Participant’s pre-tax contributions to any health or welfare benefit program
under Code Section 125 or any qualified public transit and parking program under
Code Section 132(f)(4);

(4)
effective on and after January 1, 2001, compensation that the Participant elects
to defer to a nonqualified deferred compensation plan maintained by an Affiliate
or Subsidiary, but under no circumstances shall the amount of Earnings that is
recognized under this paragraph (a)(4) cause the Participant’s overall Earnings
for the Plan Year to increase by more than 15% of the amount of Earnings
determined without reference to this paragraph (a)(4), nor shall it cause
overall Earnings to exceed the applicable limitation under subsection (c) below;
and

(5)
for each month in which a Participant is entitled to credit for Qualified
Military Service, the Participant will be considered, for purposes of
determining the Accrued Benefit under this Plan, to have Earnings equal to the
Participant’s average monthly Earnings during the 12 months (or, if less, the
number of months of prior employment with the Employer) immediately preceding
his or her period of Qualified Military Service.

(2)
The term “Earnings” does not include the types of remuneration described in the
following paragraphs.

(2)
except to the extent included in Earnings under clause (a)(2) or (a)(4) above,

(2)
Company contributions to a plan of deferred compensation to the extent that,
before the application of the Code Section 415 limitations to that plan, the
contributions are not includible in the gross income of the Participant for the
taxable year in which contributed; and

(3)
any distributions from a plan of deferred compensation regardless of whether
such amounts are includible in the gross income of the Participant when
distributed.

(3)
amounts realized from the exercise of a nonqualified stock option, or income
realized when restricted stock (or property) held by the Participant either
becomes freely transferable or is no longer subject to a substantial risk of
forfeiture;

(4)
amounts realized by the Participant from the sale, exchange or other disposition
of stock acquired under a qualified stock option;

(5)
except to the extent included in Earnings pursuant to Code Section 125 or
132(f)(4) in accordance with clause (a)(3) above,

(A)
other amounts which receive special tax benefits, such as premiums for group
term life insurance (without regard to whether the premiums are includible in
the gross income of the Participant); and

(B)
reimbursements or other expense allowances, fringe benefits (cash and non-cash),
moving expenses, welfare benefits, and any lump sum amounts paid at Termination
of Employment (on account of such Termination), such as severance pay, vacation
and sick leave cash-outs; and (5) fees for service as a member of a board of
directors, if any, paid to “Highly Compensated Employees” (as defined in
Section 1 1.3 (a)(3)).

(A)
Limitations on Earnings under Code Section 401 (a)(17). For each Plan Year, the
amount of annual Earnings that shall be taken into account for purposes of
determining benefit accruals under the Plan shall not exceed the limit that is
in effect for that Plan Year under Code Section 401 (a)(17), after taking into
account any amendment of that Code Section that is enacted into law and any
adjustment to that limit that is authorized by the Secretary of the Treasury for
the calendar year that coincides with that Plan Year (for example, the limit
shall be $170,000 for Plan Year 2001 and $200,000 for Plan Year 2002).

If a period over which Earnings is determined under the Plan (determination
period) is less than 12 months, the otherwise applicable dollar limit under Code
Section 401(a)(17) for that calendar year will be multiplied by a fraction, the
numerator of which is the number of months in the determination period, and the
denominator of which is 12, determined in a manner consistent with Treas. Reg.
Section 1.401 (a)(l7)-1 (b)(3).
1.19
“Eligibility Computation Period,” for purposes of determining under Section 2.1
(b) whether an Employee has accrued 1,000 Hours of Service during such a period
in order to become eligible to participate in the Plan, means the period of 12
consecutive months commencing on the Employment Date and ending on the first
anniversary of such date, or, if 1,000 Hours of Service are not accrued during
that 12-month period, the Eligibility Computation Period shall be the 12-month
period commencing on the first day of each Plan Year that occurs after the
Employment Date.

1.20
Eligible Employee. Subject to the exclusions stated in the following paragraph,
Eligible Employee means an Employee of the Company.

“Eligible Employee” does not include:
(a)
an Employee of an Affiliate or Subsidiary that is not a Company that has adopted
the Plan and is participating in the Plan;

(b)
an Employee who is covered under a collective bargaining agreement where
retirement benefits were the subject of good faith bargaining which does not
provide for retirement benefits under this Plan;

(c)
a person who performs services for a Company but is compensated for such
services by means of the payroll of a third party employee leasing organization;






--------------------------------------------------------------------------------





(d)
any “leased employee” within the meaning of Code Section 414(n)(2), or

(e)
a person who is not treated by the Participating Company as an employee for
payroll tax purposes, whether or not such person is subsequently determined by a

 
government agency, by the conclusion or settlement of threatened or pending
litigation, or otherwise to be (or to have been) a common law employee of the
Company.

“Leased employee” shall mean, effective January 1, 1997, any person who,
pursuant to an agreement between the Company and any other person or
organization (leasing organization), has performed services for the Company (or
for any Affiliate or Subsidiary of the Company) and such services are performed
under the primary direction or control of the Company, Affiliate or Subsidiary.
In the event of any determination by any court, governmental agency or other
party that a person excluded under clause “(c)”, “(d)” or “(e)” should be
treated as a common-law employee of the Company for payroll tax purposes, the
individual shall not be treated as an Eligible Employee unless and until the
date on which the individual is first recharacterized as an Employee for payroll
tax
purposes on the payroll system of the Company, and not as of any retroactive
effective date of such recharacterization.
1.21
“Eligible Spouse” means the legal spouse of the Participant at the time the
Participant commences his or her Retirement Income under the Plan (or the
Participant’s date of death, if earlier), or, if applicable, a former spouse who
is designated as the alternate payee with the right to be treated as the spouse
Beneficiary of a Participant according to the terms of a Qualified Domestic
Relations Order.






--------------------------------------------------------------------------------





1.22
“Eligibility Computation Period” means a 12-consecutive-month period beginning
on an Employee’s Employment Date. However, if such Employee fails to complete at
least 1,000 Hours of Service during his or her initial 12-consecutive-month
period, the Eligibility Computation Period becomes the Plan Year commencing with
the Plan Year in which such initial period ends.

1.23
“Employee” means any person who is employed as a common law employee by any
Affiliate or Subsidiary, and any “leased employee” within the meaning of Code
Section 414(n)(2); provided, however, if leased employees constitute 20% or less
of the Employer’s non-highly compensated work force, the term “Employee” shall
not include a leased employee who is covered by a plan maintained by the leasing
organization which meets the requirements of Code Section 414(n)(5).

1.24
“Employer” means, collectively, any and all companies that satisfy the
definition of an “Affiliate or Subsidiary” (as defined in Section 1.5). All
Employees of the Employer will be treated as employed by a single employing
company for purposes of applying the requirements for qualification of the Plan
under Code Section 401(a).






--------------------------------------------------------------------------------





1.25
“Employment Date” means the date on which an Employee first performs an Hour of
Service for any member of the Employer.

1.26
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

1.27
“Grossmont Participant” means a participant in the Grossmont Plan who became a
Participant in this Plan effective January 1, 1998 as a result of the merger of
the Grossmont Plan into this Plan.

Based upon his or her status in the Grossmont Plan on December 31, 1997, and
based on whether or not the Grossmont Participant becomes an Eligible Employee
on January 1, 1998, a Grossmont Participant shall, as of January 1, 1998, be
either an Active Participant,
an Inactive Participant, a Terminated Vested Participant, a Disabled Participant
or a Retired Participant in this Plan (as those terms are defined in
Section 1.36).
1.28
“Grossmont Plan” means the Grossmont Bank Restated Defined Benefit Pension Plan
and Trust, restated effective January 1, 1996, according to the terms and
conditions of that plan which existed as of the close of business on
December 31, 1997 when assets and benefits for Grossmont Participants were
transferred to and merged into this Plan.

1.29
“Hour of Service” means:

(a)
each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for the Company;

(b)
each hour for which an Employee is paid, or entitled to payment, by the Company
on account of a period of time during which no duties are performed (whether or
not the employment relationship has terminated) due to vacation, holiday,
illness, incapacity (including disability), layoff, jury duty, military duty or
leave of absence; provided, however, that an Employee will not be credited with
more than 501 Hours of Service under this sentence for any continuous period
during which he or she performs no duties for the Company. Notwithstanding the
preceding provisions of this paragraph, no credit will be given:

(a)
for an Hour of Service for which the individual is directly or indirectly paid,
or entitled to payment, on account of a period during which no duties are
performed if such payment is made or due under a plan maintained solely






--------------------------------------------------------------------------------





for the purpose of complying with applicable workers’ compensation, unemployment
compensation or disability insurance laws (except as specifically provided for
in Article 7); or
(b)
for an Hour of Service for which a payment is made which solely reimburses the
individual for medical or medically related expenses incurred;

(c)
each hour not otherwise credited under the Plan for which back pay, irrespective
of mitigation of damages, is either awarded or agreed to by the Company.

(d)
Effective December 12, 1994, Qualified Military Service shall be credited for
purposes of eligibility under Section 2.1 (b) and for Years of Vesting Service.
For a Participant returning from Qualified Military Service on or after
January 1, 2001, for purposes of satisfying the 1,000 Hours of Service
requirement of Section 2.1 (b) during an Eligibility Computation Period, and for
purposes of determining Years of Vesting Service, a Participant will receive 190
Hours of Service for each full or partial month during which the Participant is
engaged in Qualified Military Service.

(e)
Hours of Service will be credited for employment as an Employee of any Affiliate
or Subsidiary.

(f)
Solely for purposes of determining whether a Break in Service has occurred, an
individual who is absent from work will receive credit for the Hours of Service
which would have been credited to the individual but for such absence if the
absence is (1) because of the pregnancy of the individual, (2) because of the
birth of a child of the individual, (3) because of the placement of a child with
the individual in connection with the adoption of such child by such individual,
(4) for purposes of caring for such child for a period beginning immediately
following such birth or placement, or (5) for family or medical leave required
to be provided under the Family and Medical

 
Leave Act of 1993. Where such hours cannot be determined, eight Hours of Service
per day of such absence will be used, The Hours of Service credited under this
paragraph will be credited in the computation period in which the absence begins
if the crediting is necessary to prevent a Break in Service in that period, ill
all other cases, such hours will be credited in the following computation
period.

(g)
The foregoing notwithstanding, Participants whose pay is solely on a commission
basis will be credited with Hours of Service as follows:

(g)
If the Participant’s Earnings for a Plan Year are at least 750 multiplied by the
lowest hourly rate of compensation payable to employees in the same job
classification as the Participant, then the Participant will be credited with
1,000 Hours of Service for that Plan Year.

(h)
If the Participant’s Earnings for a Plan Year are less than 750 multiplied by
the lowest hourly rate of compensation payable to employees in the same job
classification as the Participant, then the Participant will not be credited
with any Hours of Service for that Plan Year.

(h)
The crediting of Hours of Service under this Plan will be performed in
accordance with applicable provisions of the Department of Labor Regulations
2530.200b-2 and 2530.200b-3 (including, by way of example, the equivalency rules
which may be applied in the event that a Participant’s actual Hours of Service
cannot be determined), and such regulations are incorporated by reference
herein.

1.30
“Investment Manager” shall have the meaning stated in Section 3(38) of ERISA.






--------------------------------------------------------------------------------





1.31
“Late Retirement Date” – If a Participant continues in the service of the
Company or any Affiliate or Subsidiary beyond his or her Normal Retirement Date,
then his or her Late Retirement Date will be the first day of any month
coincident with or following the date of the Participant’s Termination of
Employment. A Participant’s Late Retirement Date will not be later than the
required beginning date described in Section 5.11(c) even if his or her
employment continues after such date.

1.32
Nonvested Former Participant” means a prior Participant who has incurred a
Termination of Employment and who does not have a vested interest in his or her
Accrued Benefit in accordance with Section 6.1.

Nonvested Former Participant also means a prior participant in the Grossmont
Plan who has incurred a Termination of Employment under that plan and who did
not have a vested interest in that plan on December 31, 1997.
Nonvested Former Participant also means a prior participant in the Sumitomo Plan
who has incurred a Termination of Employment under that plan and who did not
have a vested interest in that plan on September 30, 1998.
Nonvested Former Participant also means a prior participant in the Commerce Plan
who has incurred a Termination of Employment under that plan and who did not
have a vested interest in that plan on December 31, 1998.
1.33
“Normal Retirement Age” – If the Participant’s Participation Date is on or after
July 1, 1994, his or her “Normal Retirement Age” is the later of:

(a)
his or her 65th birthday, or

(b)
the earlier of:

(b)
the date the Participant completes five Years of Vesting Service, or

(c)
the fifth anniversary of his or her Participation Date provided the Participant
is an Employee on or after the later of such date or his or her 65th birthday
and earns at least one Year of Vesting Service after any Break in Service. If
the Participant first participated in the Plan before July 1, 1994, the
Participant’s Normal Retirement Age is 65.






--------------------------------------------------------------------------------





Notwithstanding the foregoing, the Normal Retirement Age for a Commerce
Participant is his or her 65th birthday.
1.34
“Normal Retirement Date” – A Participant’s Normal Retirement Date will be the
first day of the month coincident with or next following the date of attaining
his or her Normal Retirement Age.

1.35
“Old Plan Account” is defined in Section 4.7.

1.36
“Participant” means an Active Participant, Inactive Participant, Terminated
Vested Participant, Disabled Participant, or Retired Participant, as defined
below:

(a)
“Active Participant” means an Eligible Employee who has met the requirements for
participation described in Article 2.

(b)
“Inactive Participant” means a prior Active Participant who is on an Authorized
Period of Absence, or who is employed by an Affiliate or Subsidiary other than a
Company that is then a participating Company in the Plan, or who is employed by
the Company but is not an Eligible Employee.

(c)
“Terminated Vested Participant” means a former Eligible Employee who has
incurred a Termination of Employment, who retains a vested interest in
accordance with Section 6.1, and who is not currently receiving benefit payments
under the Plan.

(d)
“Disabled Participant” means a former Active Participant who has a total and
permanent disability as determined under Article 7.

(e)
“Retired Participant” means a former Eligible Employee who is receiving benefit
payments under the Plan.

1.37
“Participation Date” means the date as of which an Eligible Employee becomes a
Participant in the Plan, in accordance with the terms stated in Article 2,

1.38
“Plan” means the Zions Bancorporation Pension Plan.

1.39
“Plan Year” means a calendar year.






--------------------------------------------------------------------------------





1.40
“Qualified Domestic Relations Order” or “QDRO” means a judgment, decree or order
of a court with authority under state law for domestic relations matters, which
is issued for the benefit of a named “alternate payee” in connection with
divorce, marital property rights or alimony, and which complies with all
requirements of Code Section 414(P). As further described in Section 5.13, a
QDRO may expressly provide either for (a) a division of a Participant’s Accrued
Benefit between the Participant and an alternate payee, (b) a






--------------------------------------------------------------------------------





 
distribution to an alternate payee, (c) the right of an alternate payee to elect
to receive one or more distributions on or after a specified date or occurrence
of a specified event, or (d) the designation of an alternate payee as
beneficiary for some or all of the Participant’s benefit upon the Participant’s
death. A QDRO shall identify (i) the name and last known mailing address of the
Participant and of each alternate payee (who shall be either a Participant’s
spouse, former spouse, child or other dependent); ii) the amount or percentage
of the Participant’s benefit to be paid by the Plan to each alternate payee, or
the manner in which such percentage is to be determined; iii) the number of
payments or period to which such order applies; and (iv) the name of each
benefit plan of the Employer to which it applies. A domestic relations order
shall not be treated as an enforceable QDRO under this Plan unless and until the
Administrative Committee (or a person or administrator designated by that
Committee) has determined that the domestic relations order conforms to the
requirements of Code Section 414(P), describes benefits that are consistent with
the terms of this Plan, and satisfies the requirements of any QDRO guidelines
maintained by the Administrative Committee or its designee.






--------------------------------------------------------------------------------





1.41
“Qualified Service” shall have the meaning stated in Code Section 414(u)(5), and
shall refer to an individual’s service in the uniformed services of the United
States to the extent the individual, on or after December 12, 1994, is entitled
to re-employment rights (sometimes referred to as “USERRA” rights) and returns
to employment in a timely manner following such service according to chapter 43
of title 38 of the United Stated Code.

1.42
“Retirement Date” means the date the Participant’s benefits commence. Benefits
may begin at the Participant’s Early, Normal, Late or Disability Retirement
Date. Whenever restrictions on benefits are imposed under Section 11.5, the
Participant has a Termination of Employment prior to the date on which benefit
restrictions are imposed and the Participant has elected a benefit payable in a
form other than as an annuity, the Retirement Date shall be the date the
Participant would have received his or her benefit had the Participant elected
distribution in the form of an annuity, regardless of when actually paid.

1.43
“Single Life Annuity” means an annuity providing level monthly payments over the
life of the annuitant.

1.44
“Sumitomo Participant” means:

(a)
A Participant in the Sumitomo Plan who became a Participant in this Plan on
October 1, 1998 in connection with the October 31, 1998 merger of the Sumitomo
Plan into this Plan, or

(b)
(b) An employee of Sumitomo Bank of California on September 30, 1998 who becomes
eligible to participate in this Plan on or before December 31, 1999.






--------------------------------------------------------------------------------





Based upon his or her status in the Sumitomo Plan on September 30, 1998, and
based upon whether or not he or she became an Eligible Employee on October 1,
1998, a Sumitomo Participant described in subsection (a) shall be deemed an
Active Participant, an Inactive Participant, a Terminated Vested Participant, a
Disabled Participant or a Retired Participant in this Plan, as defined in
Section 1.36, on October 1, 1998.
1.45
“Sumitomo Plan” means the Sumitomo Bank of California Pension Plan as in effect
immediately prior to November 1, 1998.

1.46
“Termination of Employment” means cessation of employment with the Company or
any member of the Employer due to:

(a)
voluntary or involuntary termination or separation of employment, or

(b)
failure to return to work for at least 30 days upon the expiration of any
Authorized Period of Absence from the Company or any member of the Employer, in
which event cessation of active work will be deemed to have occurred at the time
such Authorized Period of Absence expired.

Transfer of employment, without interruption, between members of the Employer
will not be deemed a Termination of Employment.
1.47
“Trust Agreement” means the agreement between the Company and the Trustee.

1.48
“Trust Fund” means all money or property held by the Trustee pursuant to the
Trust Agreement.

1.49
“Trustee” means the trustee appointed by the Board of Directors of the Company
and named as such in the Trust Agreement.

1.50
“Year of Vesting Service” means a calendar year after December 31, 1988 during
which an Employee completes 1,000 or more Hours of Service except as follows:

(a)
For Plan Years from December 31,1994 to December 31, 1997, an Employee shall be
credited with a partial Year of Vesting Service (measured in calendar months) in
a Plan Year in which the Employee completes less than 1,000 Hours of Service but
in which the Employee has a Benefit Service Date or in which the Employee
retires, dies, or incurs a Termination of Employment if the Employee completes
83.33 Hours of Service multiplied by the number of calendar months during such
Plan Year in which the Employee completes at least one Hour of Service. The
Employee will be






--------------------------------------------------------------------------------





credited with months of Service equal to the number of calendar months during
the Plan Year in which the Employee completes at least one Hour of Service.
Twelve months of Service will equal a Year of Vesting Service,
(b)
Year of Vesting Service also include Years of Vesting Service earned before
January 1, 1989 under the terms of the Plan in effect as of December 31, 1988.

(c)
A Participant shall be credited in the 1989 calendar year with 190 Hours of
Service for each month in which the Participant earned at least one Hour of
Service in his or her partial Year of Vesting Service (if any) ending on
December 31, 1988.

(d)
The foregoing notwithstanding, a Participant must be at least age 18 before he
or she can earn a Year of Vesting Service.

(e)
The foregoing notwithstanding, if a Participant who has no vested interest in
the Plan incurs a Break in Service, Years of Vesting Service will not include:

(a)
service prior to a Break in Service which is not followed by a Year of Vesting
Service, and

(b)
service prior to five or more consecutive one year Breaks in Service if the
number of consecutive one year Breaks in Service equals or exceeds the number of
prior Years of Vesting Service.

This subsection (e) shall not apply to a Sumitomo Participant who failed to earn
501 hours of service under the Sumitomo Plan in any Plan Year ending prior to
November 1, 1998, or to a nonvested former participant in the Sumitomo Plan who
incurred a Termination of Employment under that plan on or prior to
September 30, 1998.
(f)
Years of Vesting Service earned by Grossmont Participants prior to December 31,
1997 shall be calculated as defined under the provisions of the Grossmont Plan.

(g)
Special Rules Applicable to Sumitomo Participants:

(f)
Years of Vesting Service earned by a Sumitomo Participant prior to November 1,
1998 shall be calculated as defined under the provisions of the Sumitomo Plan,

(g)
A Sumitomo Participant who earns 1,000 or more Hours of Service in the Plan Year
beginning on January 1, 1998 and ending on December 31, 1998, shall be credited
with one Year of Vesting Service.

(h)
After December 31, 1998, a Sumitomo Participant shall be credited with one Year
of Vesting Service for each calendar year in which he or she completes 1,000 or
more Hours of Service.

(i)
In no event will a Sumitomo Participant’s Years of Vesting Service be less than
what the Sumitomo Participant would have earned under the Sumitomo Plan through
his or her anniversary year ending in the calendar year ending on December 31,
2000.

(h)
Years of Vesting Service earned by Commerce Participants prior to January 1,
1999 shall be credited as determined under the provisions of the Commerce Plan.

(i)
Effective April 1, 1997, for a former employee of an acquired company listed on
Appendix IV who becomes an Eligible Employee as of the Acquisition Effective
Date listed in that Appendix, the Eligible Employee’s prior service as an
employee of the acquired company (or of any affiliate or subsidiary of the
acquired company) shall be credited for purposes of determining Years of Vesting
Service under this Plan.

(j)
Effective January 1, 1997, any individual who was a leased employee (as defined
in Section 1.20) and who subsequently becomes an Eligible Employee shall be
credited with all years of service as a leased employee for purposes of
determining Years of Vesting Service.

1.51
“Zions” means Zions Bancorporation, which is the sponsor of this Plan and the
ultimate parent corporation of the Employer.

ARTICLE II
PARTICIPATION
 





--------------------------------------------------------------------------------





2.1
Participation Date means the date a Participant first becomes an Active
Participant, pro-vided that the Participation Date of a Nonvested Former
Participant who is reinstated under Section 2.2 after five or more consecutive
one year Breaks in Service shall be the date of reinstatement.

(a)
An Eligible Employee who was an Active Participant in the Plan on March 31, 1997
will continue to be an Active Participant on April 1, 1997.

(b)
Except as provided in subsections (c) through (f) below, any other Eligible
Employee will become an Active Participant in the Plan on the January 1 or July
I coinciding with or next following the later of (1) the date on which the
Employee completes an Eligibility Computation Period during which he or she
completes at least 1,000 Hours of Service, or (2) the Employee’s 21st birthday.

(c)
Effective April 1, 1997, in the case of an Employee who has a period of
employment as an Employee or leased employee (as defined in Section 1.20) of an
Affiliate or Subsidiary during which he or she is not an Eligible Employee
(either because of the individual’s employment status or because the employing
company is not a participating Company), which is followed (without a Break in
Service) by a transition to Eligible Employee status (either because of a change
of individual employment status or because the employing company has become a
participating Company in this Plan), then the Employee’s Hours of Service prior
to becoming an Eligible Employee shall be credited toward meeting the
eligibility service requirement of subsection (b) above, and the Eligible
Employee will become an Active Participant on the first day of the month
coinciding with or next following the later of the dates referred to in clause
(1) and (2) of subsection (b) above.

(d)
An Eligible Employee who was an active participant in the Grossmont Plan on
December 31, 1997 shall become a Participant in this Plan on January 1, 1998
(or, if later, the date (if any) on which he or she becomes an Eligible
Employee).

(e)
An Eligible Employee who was an Active Participant in the Sumitomo Plan on
September 30, 1998, shall become a Participant in this Plan effective October 1,
1998. Effective on or before December 31, 1999, any other employee of Sumitomo
Bank of California on September 30, 1998 shall become a Participant in this Plan
on the first of the month coinciding with or next following the later of (1) the
date on which the Employee completes an Eligibility Computation Period during
which he or she completes at least 1,000 Hours of Service, or (2) the Employee’s
21 st birthday.

(f)
An Eligible Employee who was an Active Participant in the Commerce Plan on
December 31, 1998, shall become a Participant in this Plan effective
(g) January 1, 1999.

(g)
Effective April 1, 1997, for a former employee of an acquired company listed on
Appendix IV who becomes an Eligible Employee as of the Acquisition Effective
Date listed in that Appendix, the Eligible Employee’s prior service as an
employee of the acquired company (or of any affiliate or subsidiary of the
acquired company) shall be credited for purposes of eligibility to become an
Active Participant in the Plan. If such Eligible Employee had accrued at least
1,000 hours of service (according to






--------------------------------------------------------------------------------





 
the records maintained by the acquired company) in the 12-month period ending on
the Acquisition Effective Date (and had attained age 21 on or before such date),
the Eligible Employee shall become an Active Participant in this Plan as of the
first day of the calendar month coinciding with or first following the
Acquisition Effective Date. Otherwise, the Participation Date shall be the first
day of the calendar month coinciding with or first following the date on which
the sum of the pre-acquisition service and post-acquisition Hours of Service
satisfy the Eligibility Computation Period requirements of subsection (b) above
(and the Eligible Employee has attained at least age 21).

(h)
From and after December 31, 2002, no Employee (whether or not an Eligible
Employee) who is not already a Participant in the Plan as of December 31, 2002,
shall become a Participant in the Plan or be eligible to commence participation
in the Plan.

2.2
Reinstatement of Active Participation. A Terminated Vested Participant, a
Retired Participant, an Inactive Participant, or a Nonvested Former Participant
who again becomes an Eligible Employee or who returns from an Authorized Period
of Absence will be reinstated as an Active Participant on the day he or she is
reinstated as an Eligible Employee or returns from such Authorized Period of
Absence.

ARTICLE III
ESTABLISHMENT AND MAINTENANCE OF CASH BALANCE ACCOUNT
Except as otherwise stated, this Article shall be effective as of April 1, 1997.





--------------------------------------------------------------------------------





3.1
Initial Establishment of Cash Balance Account.

(a)
A Cash Balance Account will be established for each Participant on the date he
or she first becomes a Participant. The initial balance in the Cash Balance
Account will be zero, With respect to each person who is an Active Participant
or a Disabled Participant on March 31, 1997, a Cash Balance Account will be
established as of January 1, 1997. The initial balance in the Participant’s Cash
Balance Account will equal the present value of the Active or Disabled
Participant’s accrued benefit under the Plan as of December 31, 1996, expressed
in the form of a Single Life Annuity. The present value will be determined using
a 7% interest rate and the Participant’s age on December 31, 1996, and the
Applicable Mortality Table described in Section 1.4(b)(1) which is in effect as
of such date.

(b)
With respect to each Inactive Participant and Terminated Vested Participant on
March 31, 1997 who becomes an Active Participant on or after April 1, 1997 and
each Nonvested Former Participant on March 31, 1997 who becomes an Active
Participant and does not lose his or her prior vested interest in accordance
with Section 1.50(e), a Cash Balance Account will be established on the date he
or she again becomes an Active Participant. The initial balance in the
Participant’s Cash Balance Account will equal the present value of the
Participant’s accrued benefit under the Plan as of December 31, 1996, expressed
in the form of a Single Life Annuity. The present value will be determined using
a 7% interest rate, the Participant’s age on the date he or she again becomes an
Active Participant, and the Applicable Mortality Table described in
Section 1.4(b)(1) which is in effect as of such date.

(c)
A Cash Balance Account will be established for each Grossmont Participant who
becomes an Active Participant in this Plan on January 1, 1998. The initial
balance in the Grossmont Participant’s Cash Balance Account will equal the
present value of his or her accrued benefit under the Grossmont Plan as of
December 31, 1997, expressed in the form of a Single Life Annuity. The present
value will be determined using a 7% interest rate, the Participant’s age on
December 31, 1997, and the Applicable Mortality Table described in
Section 1.4(b)(1) which is in effect as of such date.

(d)
With respect to each Inactive Participant and Terminated Vested Participant (as
defined in Sections 1.27 and 1.36 of this Plan) in the Grossmont Plan on
December 31, 1997 who becomes an Active Participant in this Plan or after
January 1, 1998 and each Nonvested Former Participant in the Grossmont Plan on
December 31, 1997 who becomes an Active Participant in this Plan and does not
lose his or her prior vested interest in accordance with Section 1.50, a Cash
Balance Account will be established on the date he or she becomes an Active
Participant in this Plan. The initial balance in the Grossmont Participant’s
Cash Balance Account will equal the present value of his or her accrued benefit
under the Grossmont Plan as of December 31, 1997, expressed in the form of a
Single Life Annuity. The present value will be determined using a 7% interest
rate, the Grossmont Participant’s age on the date he or she again becomes a
Participant, and the Applicable Mortality Table described in Section 1.4(b)(1)
which is in effect as of such date.

(e)
A Cash Balance Account will be established for each Sumitomo Participant who
becomes an Active Participant in this Plan on October 1, 1998, The initial
balance in the Sumitomo Participant’s Cash Balance Account will equal the
present value of his or her accrued benefit under the Sumitomo Plan as of
September 30, 1998, expressed in the form of a Single Life Annuity. The present
value will be determined using a 7% interest rate and the Participant’s age on
September 30, 1998, and the Applicable Mortality Table described in
Section 1.4(b)(1) which is in effect as of such date.

(f)
With respect to each inactive participant and terminated vested participant in
the Sumitomo Plan on September 30, 1998 who becomes an Active Participant in
this Plan after October 1, 1998, and each nonvested former participant in the
Sumitomo Plan who becomes an Active Participant in this Plan after October 1,
1998, a Cash Balance Account will be established on the date such Employee
becomes an Active Participant in this Plan. The initial balance in the Sumitomo
Participant’s Cash Balance Account will equal the present value of his or her
accrued benefit under the Sumitomo Plan as of September 30, 1998, expressed in
the form of a Single Life Annuity. The present value will be determined using a
7% interest rate, the Sumitomo Participant’s age on the date he or she again
becomes an Active Participant, and the Applicable Mortality Table described in
Section IA(b )(1) which is in effect as of such date.

Notwithstanding the foregoing, the initial balance in the Cash Balance Account
of a Sumitomo Participant who receives a distribution of the actuarial
equivalent of his or her full accrued benefit from the Sumitomo Plan on or
before October 31, 1998 shall be zero,
(g)
A Cash Balance Account will be established for each Commerce Participant who
becomes an Active Participant in this Plan on January 1, 1999. The initial
balance in the Commerce Participant’s Cash Balance Account will equal the
present value of his or her accrued benefit under the Commerce Plan as of
December 31, 1998, expressed in the form of a Single Life Annuity. The present
value will be determined using the Participant’s age on December 31, 1998, and






--------------------------------------------------------------------------------





the interest and mortality basis specified in the Commerce Bancorporation
Defined Benefit Plan (as that plan was in effect on December 31, 1998) for
terminations occurring during the 1999 plan year,
(h)
With respect to each inactive participant and terminated vested participant in
the Commerce Plan on December 31, 1998 who becomes an Active Participant in this
Plan after January 1, 1999, and each nonvested former participant in the
Commerce Plan who becomes an Active Participant in this Plan after January 1,
1999, a Cash Balance Account will be established on the date such Employee
becomes an Active Participant in this Plan. The initial balance in the Commerce
Participant’s Cash Balance Account will equal the present value of his or her
accrued benefit under the Commerce Plan as of December 31, 1998, expressed in
the form of a Single Life Annuity. The present value will be determined using a
7% interest rate, the Commerce Participant’s age on the date he or she again
becomes an Active Participant, and the Applicable Mortality Table described in
Section 1.4(b)( 1) which is in effect as of such date.

Notwithstanding the foregoing, the initial balance in the Cash Balance Account
of a Commerce Participant who receives a distribution of the actuarial
equivalent of his
or her full accrued benefit from the Commerce Plan on or before December 31,1998
shall be zero.
3.2
Earnings Credits.

(a)
General Rule for Earnings Credits. As of the last day of each Plan Year the Cash
Balance Account of each Participant who is employed on that date and who has
completed at least 1,000 Hours of Service during the Plan Year will be credited
with an amount equal to the product obtained by multiplying the Participant’s
Earnings for the Plan Year by a percentage from the following table, which
percentage is based upon the Participant’s age as of the last day of the Plan
Year:

 
 
Attained Age
Percentage
 
 
Fewer than 30 years
2.25
%
At least 30 years, but fewer than 40 Years
3.00
%
At least 40 years, but fewer than 50 years
4.00
%
At least 50 years, but fewer than 55 years
5.25
%
At least 55 years, but fewer than 60 years
7.00
%
60 or more years
9.25
%

(b)
Acquisitions and Reinstatements in a Year of At Least 1,000 Hours.
Notwithstanding the foregoing, in the Plan Year containing a Participant’s
Participation Date (or date of reinstatement as an Active Participant), where
the Participation Date (or reinstatement date) is later than January 1 of the
Plan Year, but where the Participant accrues 1,000 Hours of Service for the Plan
Year, then:

(b)
If the Participant received Earnings as an Employee for the period from
January 1 of such Plan Year to the Participation Date (or reinstatement date),
the Earnings Credit for that Plan Year shall be the product of the amount
determined under Section 3.2(a) times a fraction, the numerator of which is the
number of completed months of Plan participation as an Active Participant during
the Plan Year, and the denominator of which is 12 (or, if less, the number of
months from January 1 to the date of the Participant’s Termination of
Employment; and

(c)
If the Participant did not receive Earnings as an Employee prior to his or her
Participation Date (for example, if a Participant has a right to an immediate
Participation Date upon an Acquisition Date as described in Section 3.2(c), or a
right to an immediate reinstatement of Participation following a Break in
Service or Period of Authorized Absence as described in Section 2.2), then the
Earnings Credit shall be determined as described in 3.2(a) taking into account
the Earnings from the Participation Date through December 31 (or, if earlier,
the date of the Participant’s Termination of Employment, as described in
Section 3.2(c)).

(c)
Acquisitions in a Year of Less Than 1,000 Hours. This subsection shall apply to
a Participant who becomes a Participant in this Plan as the result of an
acquisition with an “Acquisition Effective Date” (as stated in Appendix N) other
than January 1 of a Plan Year, and who fails to complete 1,000 Hours of Service
in the Plan Year containing the Acquisition Effective Date. Such a Participant
shall be entitled to an Earnings Credit for such Plan Year, if such
Participant’s Hours of Service earned following the Acquisition Effective Date,
when annualized, equal or exceed 1,000. The annualized hours shall be the
product of the Participant’s actual Hours of

 
Service times a fraction, the numerator of which is 12 and the denominator of
which is the number of completed months as an Active Participant during the said
Plan Year. The Earnings Credit for such Plan Year shall be as stated in
Section 3.2(b)(2). For this purpose, Earnings will not include amounts earned
prior to the Acquisition Effective Date.

(d)
Earnings Credit If Employment Terminates Prior to Year End. Subject to the terms
of subsection (e), the Cash Balance Account of a Participant who is not an
Employee on the last day of the Plan Year but who has completed at least 1,000
Hours of Service during the Plan Year will be credited as of the last day of the
Plan Year or, if earlier, as of the date on which the Participant’s benefit is
paid or commences to be paid, with an amount calculated in the manner described
in the applicable subsection of this Section 3.2, but based upon the
Participant’s Earnings for the Plan Year and the age of the Participant as of
the date on which he or she incurs a Termination of Employment.

(di)
Terminations of Employment in Plan Year 2000. Effective January 1, 2000, in the
case of a Participant who had a Termination of Service for any reason between
January 1, 2000 and December 31, 2000, the Participant shall be entitled to an
Earnings Credit for the 2000 Plan Year if the Hours of Service he or she accrued
prior to the Termination of Employment, when annualized, equal or exceed 1,000.
The annualized hours shall be the product of the Participant’s actual Hours of
Service times a fraction, the numerator of which is 12 and the denominator of
which is the number of completed months as an Employee during the said Plan
Year.

(dii)
Unless otherwise provided by further amendment, from and after December 31,
2002, no Cash Balance Account of any Participant shall accrue any further
contribution or earnings credit under this Section 3.2.

(diii)
Earnings Credits for Grandfather Participants. As of the last day of each Plan
Year the Cash Balance Account of each Grandfather Participant (as defined in
Section 4.8(b)) who is employed on that date and who has completed at least
1,000 Hours of Service during the Plan Year will be credited with an amount
equal to the product obtained by multiplying the Grandfather Participant’s
Earnings for the Plan Year by a percentage from the following table, which
percentage is based upon the Grandfather Participant’s age as of the last day of
the Plan Year:

 
 
Attained Age
Percentage
At least 55 years, but less than 60 years
4.00
%
60 or more years
6.25
%

3.3
Interest Credits.

(a)
General Rule for Quarterly Interest Crediting. For calendar quarters commencing
on and after April 1, 1997, as of the last day of each calendar quarter, the
Cash Balance Account of each Participant who has a Cash Balance Account on that
date will be credited with interest on the balance in the account as of the
first day of the Plan Year. Interest will be credited at the rate of 25% of the
annual rate of interest on 30-year Treasury securities for November of the
previous Plan Year. If a Participant’s benefit commences prior to the end of a
calendar quarter, no interest will be credited for the quarter. Notwithstanding
the provisions of Section 3.2(f), Interest






--------------------------------------------------------------------------------





 
Credits shall continue to accrue as provided in Section 3.3 for each Participant
who has a Cash Balance Account in the Plan as of January 1, 2003.

(b)
If An Account Balance Is Established During a Plan Year. Notwithstanding the
prior paragraph, the terms of this subsection shall apply to a Participant who,
on a date subsequent to April 1, 1997, has a right to have a Cash Balance
Account established during the course of a Plan Year with an opening balance
greater than zero, either in the case of a reinstatement of Active Participant
status as described in Section 3.1(b) or 3.5(a), or in the case of an initial
Participation Date of a former employee of an acquired company described in
Section 3.1 (d), 3.1(e), 3.1(f) or 3.1(h). In such a case, the Participant’s
Cash Balance Account shall be credited with interest during the remainder of
such a Plan Year (subject to the terms of Section 3.4, if applicable), as
follows.

(b)
As of the last day of the calendar quarter in which the Cash Balance Account is
established, the interest for such initial calendar quarter shall be the product
of the opening balance of the Cash Balance Account, times 25% of the annual rate
of interest (as stated subsection (a) above), times a fraction, the numerator of
which is the number of complete calendar months from the effective date of the
establishment of the Cash Balance Account to the end of the calendar quarter,
and the denominator of which is three.

(c)
In any subsequent calendar quarter during the same Plan Year, interest shall be
credited as stated in Section 3.1(a), except that the principal amount shall be
the opening balance of the Cash Balance Account rather than the balance as of
January 1 of the Plan Year.

3.4
Maintenance of Account after Termination of Employment until Benefit
Commencement.

(a)
After Termination of Employment. After Termination of Employment, a
Participant’s Cash Balance Account will continue to be maintained and credited
with interest pursuant to Section 3.3, until the Participant’s benefit commences
to be paid or is deemed to be paid under Section 6.3(b).

(b)
If Re-Employed with an Existing Cash Balance Account Prior to Benefit
Commencement. This subsection shall apply to a Terminated Vested Participant who
(i) is reemployed as an Eligible Employee of the Company, (ii) is reinstated to
Active Participant status as of such re-employment date according to
Section 2.2, and (iii) has an existing Cash Balance Account. In such a case, on
and after the date of reinstatement of Active Participant status, the Cash
Balance Account will continue to be credited with interest on a quarterly basis,
and the Active Participant shall have a right to receive Earnings Credits to the
extent provided in Section 3.2(b).

3.5
Establishment of New Account if Re-employed After Benefit Commencement.

(a)
If a Nonvested Former Participant’s Cash Balance Account has ceased to be
maintained due to the deemed zero-dollar “cash-out” distribution (under
Section 6.3(b» of his or her entire interest under the Plan, he or she becomes
an Active Participant prior to incurring five consecutive Breaks in Service, and
he or she completes a Year of Vesting Service following the date of
re-employment, then, as of the date of becoming an Active Participant (but
contingent upon satisfying the said Year of Service requirement), the
Participant’s Cash Balance Account will be restored to the balance in the Cash
Balance Account as of the previous Termination of Employment






--------------------------------------------------------------------------------





 
date, increased for interest in accordance with Section 3.3 for the period from
the Termination of Employment date to the date the Participant again became an
Active Participant.

 
(b)
If a Retired Participant is re-employed by the Company and again becomes an
Active Participant in the Plan after his or her Cash Balance Account has ceased
to be maintained pursuant to Section 3.4, a new Cash Balance Account, with an
initial balance of zero, will be established as of the last day of the Plan Year
in which he or she again becomes an Active Participant. The Cash Balance Account
will be credited with earnings and interest as provided in Sections 3.2 and 3.3.
Any Retirement Income which is being paid as a monthly benefit to the Retired
Participant as of the date of his or her re-employment shall not be suspended
and shall be unaffected by the resumption of employment. The benefit accrued by
the Participant from the date of re-employment to the subsequent Termination of
Employment shall be subject to an election by the Participant with respect to
the form and timing of the benefit which is separate and independent from the
election that was applicable to the benefit that commenced on the prior
Retirement Date. Moreover, to the extent that a spousal consent is applicable to
the benefit that accrued subsequent to the re-employment date, the person with
the right to consent shall be the Eligible Spouse (if any) to whom the
Participant is legally married at the time of the commencement of the benefit
that accrued subsequent to the re-employment date, and not the Eligible Spouse
as of the first Retirement Date.

3.6
Market Rate of Interest. With respect to any distribution made from a
Participant’s Cash Balance Account after August 17, 2006, the interest rate used
for accumulating a Participant’s Cash Balance Account shall not exceed a market
rate of return. Regardless of the rate specified in the Plan an interest credit
(or equivalent amount) of less than zero shall in no event result in the Cash
Balance Account or similar amount being less than the aggregate amount of
contributions credited to the Cash Balance Account. Notwithstanding the
foregoing, upon termination of the Plan:

(a)
If the interest credit rate (or an equivalent amount) under the Plan is a
variable rate, then the rate of interest used to determine a Participant’s Cash
Balance Accrued Benefit under the Plan shall be equal to the average of the
rates of interest used under the Plan during the 5-year period ending on the
termination date; and

(b)
The interest rate and mortality table used to determine the amount of any Cash
Balance Accrued Benefit under the Plan payable in the form of an annuity at
normal retirement age shall be the rate and table specified under the Plan for
such purpose as of the termination date, except that if the interest rate is a
variable rate, the interest rate shall be determined under the rules of
subsection (a) above.

ARTICLE IV
ACCRUED BENEFIT
 
4.1
Accrued Benefit. A Participant’s Accrued Benefit is equal to the largest of the
benefits described in Sections 4.2, 4.3, or 4.4. Notwithstanding anything to the
contrary herein, in no event will the benefit payable to a Participant be less
than the following:

(a)
The Accrued Benefit of a Participant who was a Participant in the Plan on
March 31, 1997, shall not be less than the benefit accrued by such Participant
under the Plan on March 31, 1997.

(b)
The Accrued Benefit of a Grossmont Participant shall not be less than the
benefit accrued by such Grossmont Participant under the Grossmont Plan on
December 31, 1997.

(c)
The Accrued Benefit of a Sumitomo Participant shall not be less than the benefit
accrued by such Sumitomo Participant under the terms of the Sumitomo Plan (as in
effect on September 30, 1998) with benefit accruals based on the earlier of the
Participant’s Termination of Employment or December 31, 1999.

(d)
The Accrued Benefit of a Commerce Participant shall not be less than the benefit
accrued by such Commerce Participant calculated as of December 31, 1998 under
the terms of the Commerce Plan.

(e)
Notwithstanding the provisions of Section 3.2(f), the account balance of a
Participant who was a Participant in the Plan on December 31, 2002, and which is
used to calculate the Cash Balance Account shall never be smaller than the
account balance as of December 31, 2002. If greater than the foregoing, the
Accrued Benefit calculated under Section 2.3 of Appendix III for a Participant
who is a Great Grandfather Participant (as defined in Section 4.4) shall never
be less than the Accrued Benefit determined under that Section for the
Participant on December 31, 2002.

4.2
Cash Balance Accrued Benefit. A Participant’s cash balance accrued benefit is a
monthly benefit in the form of a Single Life Annuity commencing on his or her
Normal Retirement Date, or the current date, if later, which is the Actuarial
Equivalent of the balance in the Participant’s Cash Balance . Account as of his
or her Normal Retirement Date, or the current date, if later. For purposes of
determining a Participant’s cash balance accrued benefit:

(a)
The balance in the Participant’s Cash Balance Account as of the Participant’s
Normal Retirement Date, if the Participant has not yet reached that date, will
be determined by projecting the balance in the Participant’s Cash Balance
Account at the determination date to the Participant’s Normal Retirement Date.
The projection will be accomplished by applying the interest credits specified
in Section 3.3 from the determination date (the date on which benefits are being
determined) to the Participant’s benefit commencement date (the date on which
benefits commence) and by applying the interest credit in Section 3.3 during the
year of benefit commencement for each year from the benefit commencement date to
the Participant’s Normal Retirement Date.






--------------------------------------------------------------------------------





(b)
The monthly benefit in the form of a Single Life Annuity will be determined by
using the assumptions for Actuarial Equivalence described in Section 1.4(a) and
the age

 
of the Participant as of his or her Normal Retirement Date, or the current date,
if later.

4.3
Minimum Accrued Benefit. A Participant’s minimum accrued benefit is the monthly
benefit accrued by such Participant under the Plan on March 31, 1997, as defined
in Section 2.2 of Appendix Ill.

4.4
Grandfathered Minimum Accrued Benefit. Any Active Participant or Disabled
Participant on March 31, 1997 who, as of December 31, 1997, has attained 55
years of age and has completed 10 Years of Vesting Service is eligible to
receive a grandfathered minimum accrued benefit described in Section 2.3 of
Appendix III. An Active Participant who satisfies the requirements of the first
sentence of this Section 4.4 on December 31, 2002, (a “Great Grandfather
Participant”) shall continue effective January 1, 2003, to accrue all benefits
which were available to such Great Grandfather Participant under this Plan as of
December 31, 2002, and the provisions of Section 3.2(f) shall not apply to such
Great Grandfather Participant.






--------------------------------------------------------------------------------





4.5
Accrued Benefit Attributable to the Old Plan Account. The Accrued Benefit
Attributable to the Old Plan Account as of the Participant’s Normal Retirement
Date, or current date if later, will be equal to the Participant’s Old Plan
Account expressed as a monthly benefit under a Single Life Annuity commencing on
his or her Normal Retirement Date, or current date if later, using Actuarial
Equivalence as provided in Section 1.4(a).

The Accrued Benefit Attributable to the Old Plan Account as of the Participant’s
Early Retirement Date will be equal to the monthly benefit determined under the
foregoing paragraph and, reduced by 5/9 of 1 % for each of the first 60 months
by which the Early Retirement Date precedes his or her Normal Retirement Date
and by 5/18 of 1 % for each of the next 60 such months.
4.6
Accrued Benefit Attributable to Company Contributions. The Accrued Benefit
Attributable to Company Contributions will be equal to the excess, if any, of
the Accrued Benefit over the Accrued Benefit Attributable to the Old Plan
Account.






--------------------------------------------------------------------------------





4.7
Old Plan Account. A Participant’s Old Plan Account is his or her individual
account balance under this Plan which resulted from the transfer of funds from a
terminated plan formerly sponsored by the Company. The Old Plan Account shall
include interest from the transfer date to the earlier of the Participant’s
Retirement Date or the date on which the Participant’s Old Plan Account is
otherwise payable pursuant to the provisions of this Plan (the determination
date) as follows: The rate of interest shall be compounded annually. For Plan
Years beginning before January 1, 1988 and continuing to the determination date,
the interest rate shall be 5%, For each Plan Year beginning on or after
January 1, 1988 and continuing to the determination date, the interest rate
shall be 120% of the federal mid-term rate (as defined in Code Section 1274) in
effect on the first day of such Plan Year. For purposes of determining the
Accrued Benefit Attributable to the Old Plan Account, the Old Plan Account shall
also include interest, compounded annually, at the Actuarial Equivalent interest
rate (Section 1.4(a)) applicable to the determination date year, for each Plan
Year from the determination date to the Participant’s Normal Retirement Date. In
no event can a Participant’s Old Plan Account be withdrawn prior to Termination
of Employment, death or retirement. This section is effective January 1, 1995.






--------------------------------------------------------------------------------





4.8
Continuing Accrual of Benefits for Grandfather Participants.

(a)
Notwithstanding the provisions of Section 3.2(f), a Participant who was an
Active Participant in the Plan on December 31, 2002, and who satisfies the
definition of “Grandfather Participant” in 4.8(b) on that date shall continue to
accrue all benefits available to such Grandfather Participant under this Plan as
of December 31, 2002, except that Earnings Credits for the Grandfather
Participant’s Cash Balance Account after December 31, 2002, shall accrue and be
determined by reference to Section 3.2(g) and not Section 3.2(a).

(b)
“Grandfather Participant” shall mean for purposes of Section 4.8(a) an Active
Participant on December 31, 2002, who:

(a)
had attained at least age fifty-five (55), and

(b)
was credited with at least ten (10) Years of Vesting Service.

ARTICLE V
AMOUNT OF RETIREMENT INCOME
 
5.1
Monthly Retirement Income. A Participant’s monthly retirement income commencing
on his or her Normal Retirement Date, Early Retirement Date, Late Retirement
Date, or Disability Retirement Date will be equal to his or her benefit
described in Section 5.2,5.3, 5.4, or 5.5.






--------------------------------------------------------------------------------





5.2
Normal Retirement Income. The monthly amount of retirement income payable to a
participant retiring on his or her Normal Retirement Date will be equal to the
Accrued Benefit earned to his or her Normal Retirement Date. This amount is
reduced by the Accrued Benefit Attributable to the Old Plan Account if the
Participant has previously taken a lump sum payment of the Old Plan Account
under Section 5.7(d). This Retirement Income will be subject to adjustment
depending on the Form of Retirement Income elected in accordance with
Section 5.7.

5.3
Early Retirement Income.

(a)
The Early Retirement Income amounts described in this Section 5.3 will be
subject to adjustment depending on the Form of Payment elected in accordance
with Section 5.7,

(b)
The monthly amount of retirement income payable to a Participant retiring on an
Early Retirement Date is the greater of:

(a)
The Actuarial Equivalent value of the Participant’s Cash Balance Account as of
the Early Retirement Date using the assumptions for Actuarial Equivalence
described in Section 1.4(a) and the age of the Participant as of the Early
Retirement Date.

(b)
The Minimum Early Retirement Benefit as described in Article 3 of Appendix III.

The above amount is reduced by the Accrued Benefit Attributable to the Old Plan
Account as of the Participant’s Early Retirement Date, as determined under
Section 4.5 if the Participant has taken a lump sum payment of the Old Plan
Account under Section 5.7(d).
(c)
A Grossmont Participant’s minimum early retirement benefit shall be at least
equal to the Actuarial Equivalent of his or her Accrued Benefit determined as of
December 31, 1997. Actuarial Equivalent shall be calculated using:

(c)
Interest at a rate of 7% per annum, compounded annually, and

(ci)
Mortality determined in accordance with the Unisex Pension 1984 Mortality Table,
set back three years for both males and females.

(ci)
A Sumitomo Participant’s minimum early retirement benefit payable on an Early
Retirement Date shall be equal to the Sumitomo Participant’s Accrued Benefit
described in Section 4.1 (c) multiplied by an early retirement factor from the
table below:

 
 
Participant’s Age
At Commencement
Factor
 
 
55


0.4912


56


0.5236








--------------------------------------------------------------------------------





 
 
57


0.5572


58


0.5956


59


0.6364


60


0.6820


61


0.7336


62


0.7888


63


0.8524


64


0.9220


65


1.000



Interpolation shall be used to determine the Factor applicable to the minimum
benefit calculation of a Participant who retires in any month other than his or
her month of birth.
(e)
A Commerce Participant’s early retirement benefit shall be at least equal to the
Actuarial Equivalent of his or her Accrued Benefit determined as of December 31,
1998 under the terms of the Commerce Plan. For the purpose of this subsection
(e) Actuarial Equivalent for a Commerce Participant, shall be calculated using
the 1984 Uniform Pensioners Mortality Table and an interest rate equal to the
lesser of 100% of the Pension Benefit Guaranty Corporation’s immediate interest
rate in effect on the first day of the Plan Year in which the Commerce
Participant retires or 4%.

5.4
Late Retirement Income.

(a)
The monthly amount of Retirement Income payable to a Participant retiring on a
Late Retirement Date will be equal to the Participant’s Accrued Benefit earned
to the Late Retirement Date. The amount determined according to the previous
sentence is reduced by the Accrued Benefit Attributable to the Old Plan Account
if the Participant has previously taken a lump sum payment of the Old Plan
Account under Section 5.7(d). This Retirement Income will be subject to
adjustment depending on the Form of Retirement Income elected in accordance with
Section 5.7.

(b)
The minimum late retirement benefit of a Grossmont Participant shall be at least
equal to the Actuarial Equivalent of his or her Accrued Benefit determined as of
December 31, 1997, and taking into account his or her years of benefit service
and final average monthly earnings, as defined in the Grossmont Plan, as of
December 31, 1997. Actuarial Equivalent shall be calculated using:

(a)
Interest at a rate of 7% per annum, compounded annually, and

(b)
Mortality determined in accordance with the 1984 Unisex Pensioners Mortality
Table, set back three years for both males and females.

(c)
The minimum late retirement benefit of a Sumitomo Participant shall never be
less than his or her Accrued Benefit determined under Section 4.1 (c).

5.5
Disability Retirement Income is described in Section 7.4.






--------------------------------------------------------------------------------





5.6
Application for Retirement Income. Each Participant must notify the Committee in
writing of his or her intent to retire. Upon receipt of such notification, each
Participant will receive a written explanation of the terms and conditions of
the various Forms of Retirement Income and the financial effect of electing each
Form of Retirement Income. A Participant will have the right to elect or revise
a previously elected Form of Retirement Income at any time during his or her
Election Period.

A Participant’s Election Period is the 90 day period ending on the date his or
her Retirement Income is to begin. The Committee will make Election Information
available to a Participant within a reasonable period of time prior to the date
Retirement Income is to begin. In no event will a Participant’s Election Period
end prior to the 30th day next following the day on which Election Information
and the information provided in accordance with the first paragraph of this
Section 5.6 are first made available to him.
For purposes of this Section, Election Information will include:
(a)
a written explanation of each form of Retirement Income and the relative
financial effect of the payment of Monthly Retirement Income in that form;

(b)
a statement of the right to consider the benefit election for at least 30 days;
and

(c)
a notification that Retirement Income payments will be made in the 50% Spouse
Option form (or the Life Annuity Form if the Participant is not married) unless
he or she elects otherwise during the Election Period and his or her spouse
consents to such election.

The Participant must elect a form of payment in writing. An election of a form
of payment other than a Spouse Option will not be valid without the written
consent of the Participant’s spouse. The spouse’s consent must acknowledge the
effect of the election and must be witnessed by a plan representative or notary
public. The Participant may change his or her election at any time, and any
number of times, during the 90 day period ending on the date his or her
Retirement Income is to begin. The Participant may not change the form of
payment without further spousal consent unless the spouse expressly permits such
changes. The requirement for spouse’s consent will be waived if the participant
establishes to the satisfaction of the Committee that such consent cannot be
obtained because there is no spouse, the spouse cannot be located or because of
such other circumstances as the Secretary of the Treasury may by regulations
prescribe.
The election by the Participant and the consent of the spouse must be obtained
no more than 90 days prior to the annuity starting date (as defined in the
previous paragraph).
If the spouse of a Participant who has elected a Spouse Option dies before
Retirement Income payments begin, the Retirement Income will be paid to the
Participant in the form of the Single Life Annuity.
For any Election Period and any distribution notice issued or Election
Information relative thereto provided under this Section or any other Plan
Section in Plan Years beginning after December 31, 2006, any reference to a
90-day maximum notice or election period shall be changed to 180 days. Notices
and Election Information given to Participants pursuant to Code §41i(a)(ll) in
Plan Years beginning after December 31, 2006, shall include a description of how
much larger benefits will be if the commencement of distributions is deferred.
Notices to Participants shall include the relative values of the various
optional forms of benefit, if any, under the Plan as provided in Treas. Reg.
§1.417(a)-3. This provision is effective for qualified pre-retirement survivor
annuity explanations first provided on or after July 1, 2004; for qualified
joint and survivor annuity





--------------------------------------------------------------------------------





explanations with respect to any distribution with a Retirement Date on or after
February 1, 2006; and on or after October 2, 2004, with respect to any optional
form of benefit subject to the requirements of Code §417(e)(3), if the actuarial
present value of that optional form is less than the actuarial present value as
determined under Code §417(e)(3).
5.7
Forms of Retirement Income. A Participant retiring on his or her Normal, Early,
Late, or Disability Retirement Date may elect one of the following Forms of
Retirement Income payment:

(a)
A Spouse Option provides for a monthly payment during the Participant’s life.
After the Participant’s death, a percentage of the Participant’s Retirement
Income will be paid for life to the Participant’s Eligible Spouse. The
percentage to be paid to the Participant’s Eligible Spouse will be 50%, 662/3%
(for Plan Years after December 31, 2007, 75%) or 100% as elected by the
Participant, The monthly payment under the Spouse Option will be equal to the
Actuarial Equivalent of the amount payable under the Life Annuity form using the
factors from Appendix I.

(b)
The Life Annuity form provides for a monthly payment during the Participant’s
life, with the last payment being made for the month in which the Participant’s
death occurs.

(c)
Lump Sum Payment Option provides for a single payment equal to the greater of
the balance in the Participant’s Cash Balance Account as of the Participant’s
Retirement Date or the Lump Sum value of his or her Accrued Benefit using the
Actuarial Equivalent basis for lump sums provided under Section 1.4(a). If a
Participant took a lump sum payment of his or her Old Plan Account before
retirement, the Lump Sum Payment Option shall be based on the Accrued Benefit
Attributable to Company Contributions as described in Section 4.6. If a
Participant maintains an Old Plan Account on his or her Retirement date, the
lump sum shall not be less than the sum of the Old Plan Account on the
Retirement Date and the Lump Sum Payment Option amount using the Accrued Benefit
Attributable to Company Contributions as described in Section 4.6.

(d)
Lump Sum Payment of Old Plan Account Option provides for a lump sum payment of
the Participant’s Old Plan Account. The Participant’s Accrued Benefit
Attributable to Company Contributions is paid in a Life Annuity, Spouse Option,
or Lump Sum Payment Option form as elected by the Participant. This form of
payment is available to a Participant only one time, at the earlier of his or
her retirement or Termination of Employment.

(e)
Options Available Only to Grossmont Participants. In addition to the forms
described in subsections (a) through (d) above, the following additional forms
of benefit are available only to Grossmont Participants:

(a)
Ten Year Certain and Life Thereafter Option. The Ten Year Certain and Life
Thereafter Option provides a reduced monthly Retirement Income commencing on the
Grossmont Participant’s Retirement Date and ceasing with the payment for the
month in which the Grossmont Participant’s death occurs. The Ten Year Certain
and Life Thereafter Option shall be the Actuarial Equivalent of a Single Life
Annuity Option. If a Grossmont Participant’s death should occur before 120
monthly payments have been made, such payment shall continue to his or her
Beneficiary(ies) until the earlier of (a) the Beneficiary(ies) death(s), or
(b) a total of 120 monthly Retirement Income payments to the Grossmont
Participant and his or her Beneficiary(ies) have been made.

If a Grossmont Participant designates joint Beneficiaries, upon the Grossmont
Participant’s death prior to the payment of 120 monthly payments, any surviving
Beneficiaries shall share equally.
In the event that the (or all) Beneficiary(ies) and the Grossmont Participant
die prior to the payment of a total of 120 monthly Retirement Income payments to
the Grossmont Participant and/or his or her Beneficiary(ies); the balance of
such 120 monthly payments shall be payable to the estate of the last survivor.
In the event the Grossmont Participant and his or her Beneficiary(ies) die prior
to the date the Grossmont Participant’s benefits are scheduled to commence, the
rights of all persons shall be the same as if the option had not been elected,





--------------------------------------------------------------------------------





(2)
The Ten Year Certain Option provides a monthly Retirement Income commencing on
the Grossmont Participant’s Retirement Date and ceasing after 120 monthly
payments have been made. The Ten Year Certain Option shall be the Actuarial
Equivalent of a Single Life Annuity Option.

If a Grossmont Participant’s death should occur before 120 monthly payments have
been made, such payment shall continue to his or her Beneficiary(ies) until the
earlier of (a) the Beneficiary(ies’) death(s), or (b) a total of 120 monthly
Retirement Income payments to the Grossmont Participant and/or his or her
Beneficiary(ies) have been made.
If a Grossmont Participant designates joint Beneficiaries, upon the Grossmont
Participant’s death prior to the payment of 120 monthly payments, any surviving
Beneficiaries shall share equally.
In the event that the (or all) Beneficiary(ies) and the Grossmont Participant
die prior to the payment of a total of 120 monthly Retirement Income payments to
the Grossmont Participant and/or his or her Beneficiary(ies), the balance of
such 120 monthly payments shall be payable to the estate of the last survivor.
In the event the Grossmont Participant and his or her Beneficiary(ies) die prior
to the date the Grossmont Participant’s benefits are scheduled to commence, the
rights of all persons shall be the same as if the option had not been elected.
(3)
For the purpose of this subsection (e), Actuarial Equivalent shall be calculated
using:

(3)
Interest at a rate of 7% per annum, compounded annually, and

(4)
Mortality determined in accordance with the 1984 Unisex Pensioners Mortality
Table, set back three years for both males and females.

(4)
This subsection (e) shall only apply to the portion of a Grossmont Participant’s
Accrued Benefit earned prior to January 1, 1998. The portion of a Grossmont
Participant’s Accrued Benefit earned on or after December 31, 1997 shall be paid
in one of the forms described in subsections (a) through (d) of this
Section 5.7.

(5)
A Grossmont Participant’s Accrued Benefit payable under any form described in
this Section 5.7(e) shall never be less than his or her Accrued Benefit
calculated as of December 31, 1997 under the terms of the Grossmont Plan.

(f)
Options Available to Sumitomo Participants: In addition to the forms described
in subsections (a) through (d), the following additional forms of benefit are
available only to Sumitomo Participants:

(f)
Joint and Survivor Annuity. A Sumitomo Participant may elect to have a fraction,
either 50% or 100%, of his or her Life Annuity continue after his or her death
to the Sumitomo Participant’s Beneficiary for life, if the Beneficiary survives
the Sumitomo Participant, A Joint and Survivor Annuity payable to a Sumitomo
Participant who receives a benefit under Section 4.1 (c) shall be the Actuarial
Equivalent of the benefit otherwise payable as a Single Life Annuity (taking
into account whichever 50% or 100% option is elected), and using the following
Actuarial assumptions: (A) 4% interest, and (B) the 1984 Unisex Pension
mortality table with a four-year setback for the age of the Participant and no
set-back for the age of the Beneficiary, and (C) the respective ages (in
completed months as of the benefit commencement date) of the Participant and
Beneficiary. The Beneficiary must be irrevocably designated before benefits
commence.

(g)
Level Income Option. A Sumitomo Participant who retires prior to his or her
Normal Retirement Date and whose benefit is paid in the form of a Life Annuity
may elect to receive his or her benefits in a greater amount during the period
before Social Security benefits could first be paid and a correspondingly
reduced amount after such benefits first become payable, such that the total
income (including the adjusted benefit payable under the Plan and the Social
Security benefit to which the Sumitomo Participant is entitled) shall be as
nearly uniform as possible both before and after commencement of Social Security
benefits. The amount of the adjustment to the Sumitomo Participant’s benefit
shall be calculated using the factors in Appendix III of the Sumitomo Plan,
provided that in no event shall value of the benefit payable under this
subsection ever be less than that determined by applying the Actuarial
Equivalence factors for lumps sum payments described in Section 1.4(a)(ii).

(h)
This subsection (f) shall only apply to the portion of the Sumitomo
Participant’s Accrued Benefit attributable to Section 4. 1 (c). The portion of a
Sumitomo Participant’s Accrued Benefit not attributable to Section 4.1 (c) shall
be paid in one of the forms described in subsections (a) through (d) of this
Section 5.7.

(i)
A Sumitomo Participant’s Accrued Benefit payable in any form under this
Section 5.7 shall never be less than his or her Accrued Benefit calculated as of
December 31, 1999 under the terms of the Sumitomo Plan.

(g)
Options Available to Commerce Participants. In addition to the forms described
in subsections (a) through (d), the following additional forms of benefit are
available only to Commerce Participants:






--------------------------------------------------------------------------------





(f)
The Post-retirement 75% Spouse Option provides a monthly payment during the
Commerce Participant’s life. After the Commerce Participant’s death 75% of the
Commerce Participant’s Retirement Income will be paid for life to the Commerce
Participant’s Eligible Spouse. The initial monthly payment under the 75% Spouse
Option will be equal to the Actuarial Equivalent of the amount payable under the
Life Annuity form. For the purpose of this paragraph (1), Actuarial Equivalent
shall be calculated using the 1984 Uniform

 
Pensioners Mortality Table and an interest rate equal to the greater of 100% of
the Pension Benefit Guaranty Corporation immediate interest rate in effect on
the first day of the Plan Year in which the Commerce Participant retires or
6.5%.

This paragraph (1) shall only apply to the portion of the Commerce Participant’s
Accrued Benefit earned prior to January 1, 1999 under the terms of the Commerce
Plan, The portion of a Commerce Participant’s Accrued Benefit earned on or after
January 1, 1999 shall be paid in one of the forms described in subsections
(a) through (d) of this Section 5.7.
(2)
The Pre-retirement Spouse Options provide a “monthly payment during the Commerce
Participant’s life starting on the first of any month following his or her
Termination of Employment, which date shall be considered the Annuity Starting
Date for the purpose of this form of benefit, and prior to his or her Early
Retirement Date as described in Section 1.17. After the Commerce Participant’s
death 50%, 75% or 100% of the Commerce Participant’s Retirement Income will be
paid for life to the Commerce Participant’s Eligible Spouse. The initial monthly
payment under the Preretirement Spouse Option will be equal to the Actuarial
Equivalent of the amount payable under the Life Annuity form. For the purpose of
this paragraph, Actuarial Equivalent shall be calculated using the 1984 Uniform
Pensioners Mortality Table and an interest rate equal to the greater of 100% of
the Pension Benefit Guaranty Corporation immediate interest rate in effect on
the first day of the Plan Year in which the Commerce Participant’s Annuity
Starting Date occurs or 6.5%.

This paragraph (2) shall only apply to the portion of the Commerce Participant’s
Accrued Benefit earned prior to January 1, 1999 under the terms of the Commerce
Plan. The portion of a Commerce Participant’s Accrued Benefit earned on or after
January 1, 1999 shall be paid in one of the forms described in subsections
(a) through (d) of this Section 5.7.
(3)
Commerce Lump Sum Option. A Commerce Participant may elect to receive the
Actuarial Equivalent of his or her Accrued Benefit earned before January 1, 1999
in the form of a single payment effective on the first of any month following
Termination of Employment, which date shall be considered the Annuity Starting
Date for the purpose of this form of benefit. For the purpose of this paragraph
(3) Actuarial Equivalent shall be calculated using the 1984 Uniform Pensioners
Mortality Table and an interest rate equal to 100% of the Pension Benefit
Guaranty Corporation’s (PBGC) interest rates in effect on the first day of the
Plan Year in which the Commerce Participant’s Annuity Starting Date occurs. If
the lump sum value using this basis exceeds $25,000 then Actuarial Equivalent
shall be calculated using the 1984 Uniform Pensioners Mortality Table and an
interest rate equal to 120% of the PBGC rates, For the period of time prior to
the Commerce Participant’s Normal Retirement Date, pre-retirement mortality
shall not be used.

The portion of a Commerce Participant’s Accrued Benefit earned on or after
January 1, 1999 shall be paid on the retirement date elected by the Commerce
Participant in one of the forms described in subsections (a) through (d) of this
Section 5,7.
(4)
A Commerce Participant’s Accrued Benefit payable under any of the forms
described in this Section 5.7(g) shall never be less than his or her Accrued






--------------------------------------------------------------------------------





 
Benefit calculated as of December 31,1998 under the terms of the Commerce Plan.

(h)
In the event the benefit restrictions of Section 11.5 apply at the time the
Participant would otherwise be eligible to elect a lump sum and prevent such an
election, then any election period for the lump sum payment shall be suspended
and shall commence or recommence on the earliest possible date following the
date the benefit restrictions no longer prevent the Participant from electing a
lump sum distribution.

5.8
Payment of Small Benefits. Effective for payments to Participants first
commencing after September 18, 1998, if a Participant has a Termination of
Employment or dies and the Actuarial Equivalent value of the benefit payable
under the Plan to such Participant or his or her Beneficiary does not exceed
$5,000 ($3,500, for payments commencing prior to September 18, 1998), the
Committee will pay the Actuarial Equivalent value of such benefit to the
Participant or Beneficiary in a lump sum. If a lump sum payment is made, no
other benefit under the Plan will be due to the Participant or Beneficiary.
However, if the Participant receives less than the Actuarial Equivalent of his
or her full Accrued Benefit, such Accrued Benefit and related service shall be
reinstated if the Participant repays the distributed lump sum with interest at
one hundred and twenty percent (120%) of the Federal midterm rate as in effect
for the first month of the Plan Year. Such repayment must be made prior to the
earlier of (1) the fifth anniversary of the Participant’s reemployment date, or
(2) the date the Participant incurs a five-year Break in Service.






--------------------------------------------------------------------------------





If the Participant’s Vested Percentage is zero, the Participant will be deemed
to have received a distribution of the Vested Percentage of his or her Accrued
Benefit and to have forfeited the nonvested percentage of his or her Accrued
Benefit.
If the Actuarial Equivalent value of the Participant’s benefit at the time of a
distribution exceeds $5,000 (or $3,500, whichever is applicable), then such
value at any subsequent time will be deemed to exceed $5,000 (or $3,500,
whichever is applicable). For any distribution subject to this Section 5.8
commencing on or after March 28, 2005, which is greater than $1,000, if the
Participant does not elect to have the distribution paid in a direct rollover to
an “eligible retirement plan” (as defined in Section 5.9(b)(2)) specified by the
Participant or to receive the distribution directly in a lump sum cash payment,
then the Committee shall cause the Plan to pay the distribution in a direct
rollover to an individual retirement plan designated by the Committee.
5.9
Eligible Rollover Distribution.

(a)
This Section 5.9 applies to distributions made on or after January 1, 1993.
Notwithstanding any provision of the plan to the contrary that would otherwise
limit a distributee’s election under this Section 5.9, a distributee may elect,
at the time and in the manner prescribed by the Committee, to have any portion
of an eligible rollover distribution paid directly to an eligible retirement
plan specified by the distributee in a direct rollover.

(b)
Definitions.

(a)
Eligible rollover distribution: An eligible rollover distribution is any
distribution of all or any portion of the amount payable by the Plan to a
distributee, except that an eligible rollover distribution does not include:
(A) any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the

 
distributee or the joint lives (or joint life expectancies) of the distributee
and the distributee’s designated beneficiary, or for a specified period often
years or more; (B) any distribution to the extent such distribution is required
under Code Section 401(a)(9); or (C) the portion of any distribution that is not
includible in gross income.

(2)
Eligible retirement plan: An eligible retirement plan is an individual
retirement account described in Code Section 408(a), an individual retirement
annuity described in Code Section 408(b), an annuity plan described in Code
Section 403(a), or a qualified trust described in Code Section 401 (a) that
accepts the distributee’s eligible rollover distribution. However, in the case
of an eligible rollover distribution prior to January 1, 2002, that is payable
to the surviving Eligible Spouse, an eligible retirement plan is an individual
retirement account or individual retirement annuity.

Effective for distributions occurring on or after January 1, 2002, an “eligible
retirement plan” for any distributee (including a surviving Eligible Spouse)
shall include, in addition to the plans and programs mentioned in the first
sentence of the previous paragraph, any tax-deferred annuity program under Code
Section 403(b) and any deferred compensation plan of a governmental entity under
Code Section 457.
For distributions made after December 31, 2007, an eligible retirement plan
shall also mean a Roth IRA described in Code Section 408A(b).
(3)
Distributee: A distributee includes a Participant or an Eligible Spouse.

(4)
Direct rollover: A direct rollover is a payment by the plan to the eligible
retirement plan specified by the distributee.






--------------------------------------------------------------------------------





5.10
Re-employment After Retirement. In order to retire, a Participant must have a
Termination of Employment. Effective January 1, 1992, if a Retired Participant
is rehired by the Company, his or her Retirement Income, if being paid in a Life
Annuity form, will not be suspended. The Retired Participant may earn additional
benefits as provided in Article 3. The benefit attributable to service during
the Participant’s re-employment that is not yet in payment status will be paid,
or commence to be paid upon the earlier of the Participant’s subsequent
retirement or the Participant’s required beginning date described in
Section 5.11(c). Such benefit may be paid in any form elected by the
Participant, which form may be different from the form in which benefits are
currently being paid.

If the Participant dies during such period of re-employment, any death benefits
attributable to service during the Participant’s re-employment will be
determined in accordance with Article 8. Any death benefit attributable to
service before the Retired Participant’s re-employment will be determined in
accordance with the provisions of the applicable Form of Retirement Income
elected at his or her original retirement,
5.11
Commencement of Benefits.

(a)
Retirement Income payments will begin on the later of the Retirement Date
elected by the Participant or the first day of the month following the date on
which the Participant applies for a retirement benefit.

(b)
Unless a Participant elects otherwise, Retirement Income payments will begin not
later than the 60th day after the end of the Plan Year in which:

(1)
the Participant’s Normal Retirement Age, or

(2)
the Participant’s Termination of Employment occurs, whichever is later.

(1)
The required beginning date described in this paragraph (c) will apply
regardless of any election made by the Participant.

(1)
Except as provided by subparagraphs (2), (3) and (4) below, Retirement Income
payments will begin not later than April 1 of the calendar year following the
calendar year in which the Participant attains age 70~ whether or not such
Participant’s employment has terminated. Effective for Plan Years commencing on
or after January 1, 1999, for a Participant who is not a 5% owner and who
attains age 70-112 on or after January 1, 1999, Retirement Income payments will
begin not later than April 1 following the calendar year in which the
Participant attains age 70-112 or, if later, April 1 following the calendar year
in which the Participant incurs a Termination of Employment.






--------------------------------------------------------------------------------





(2)
A Participant who attained age 70 in 1988, who is not a 5% owner, and who has
not retired by January 1, 1989, will be treated as having retired on January 1,
1989. Retirement Income payments will begin not later than April 1, 1990 for
such Participants.

(3)
Retirement Income payments for a Participant who attained age 70 before
January 1, 1988, and who is not a 5% owner will begin not later than April of
the calendar year following the later of (A) the calendar year in which the
Participant attained age 70~, or (8) the calendar year in which the Participant
retires.

(4)
Retirement Income payments for a Participant who attained age 70 before
January 1, 1988, and who is a 5% owner will begin not later than April 1 of the
calendar year following the later of (A) the calendar year in which the
Participant attained age 70~, or (B) the earlier of (i) the calendar year within
which ends the Plan Year in which the Participant becomes a 5% owner, or
(ii) the calendar year in which the Participant retires.

(5)
A Participant is treated as a 5% owner for purposes of this paragraph (c), if
such Participant is a 5% owner as defined in Code Section 416(i) at any time
during the Plan Year ending within the calendar year in which such owner attains
age 66 or any subsequent Plan Year. Once a Participant is described in this
subparagraph, distributions will continue to such Participant even if such
Participant ceases to own more than 5% of the Company in a subsequent year.
Effective January 1, 1999, a Participant is treated as a 5% owner if the
Participant is a “5 percent owner” (as defined in Code Section 416(i)(1)(B)(i))
at any time during the calendar year in which the Participant attains age
70-112.

(6)
If a Participant receives payments under this paragraph (c), such payments will
be determined as if the Participant’s Late Retirement Date were the date by
which Retirement Income payments must be made under this paragraph (c). If the
Participant continues to earn additional Accrued Benefits after this date, his
or her Monthly Retirement Income will be redetermined on each January 1
following the date benefit payments commence. This re-determined benefit will be
payable under the Form of Retirement Income elected as of the Late Retirement
Date in accordance with Section 5.7.

(7)
Effective January 1, 1999, for a Participant whose continued active employment
results in the deferral of Retirement Income to a date later than April I
following the calendar year the Participant attains age 70-112 (the “Base
Date”), the Accrued Benefit for such a Participant shall be Actuarially adjusted
to reflect the deferral period from the Base Date to the date the Participant
commences payment of Retirement Income. The Actuarial adjustment shall be based
on the factors stated in Section IA(d).

5.12
Delay of Payment Due to Administrative Error.

(a)
Delay in Commencing Annuity Payments. In the event Retirement Income payments to
a Participant are delayed for more than 60 days beyond his or her Retirement
Date due to an administrative error, or such other event designated by the
Committee, the affected Participant shall be entitled to Retirement Income
payments retroactive to his or her Retirement Date, plus interest at a rate of
6% per year on the portion of the delayed payment which is more than 60 days
late.

(b)
Delay in Payment of Lump-Sum. Effective on and after November 1, 1998, the
provisions of this paragraph shall apply if a Participant or Beneficiary becomes
entitled to receive a lump-sum Retirement Income payment pursuant to Section 5.7
or 5.8, and if the payment of such lump-sum is delayed due to an administrative
error for more than 60 days. In such a case, if the Participant or Beneficiary
has a right to receive a lump-sum based on the balance of his or her Cash
Balance Account (or other account balance under the Plan which is expressed as a
single sum), then the amount payable on the delayed date shall be the balance of
such account after crediting of interest applicable to the account through the
end of month immediately preceding the delayed payment date. However, if the
Participant or Beneficiary has a right to receive a lump-sum based on the
Actuarial present value of an Accrued Benefit expressed in the form of an
annuity, the lump-sum which shall be payable to the Participant or Beneficiary
as soon as administratively practical after the administrative error has been
detected shall be an amount that is equal to the greater of:

(a)
the sum of: (A) the Actuarial present value of the Accrued Benefit based on the
age, mortality and interest rate factors in effect as of the 60th day following
the earliest date on which the benefit could have been paid in accordance with
the terms of the Plan, plus (B) interest at 6% per annum for the whole and/or
partial years from the said 60th day to the payment date; or

(b)
a lump-sum based on the Accrued Benefit on the date of Termination (or death, if
applicable), but with the Actuarial present value based on the age, mortality
and interest rate factors in effect as of the actual payment date.






--------------------------------------------------------------------------------





5.13
Suspension of Benefits for Active Participants at Normal Retirement Date.

(a)
Permissible Suspension. For a Participant who has not previously commenced
receiving monthly benefits and who continues in active service as an Employee
after attaining his or her Normal Retirement Date, the right to receive payment
of benefits shall be suspended so long as such employment continues, but not
later than any required beginning date applicable to the Participant under
Section 5.11(c), at which time the benefit shall commence. For any period of
suspension between the Normal Retirement Date and April 1 following the year the
Participant attains age 70-112 there shall be no Actuarial adjustment to the
Participant’s

 
benefit attributable to the suspension of the benefit. For any period of
suspension that continues past such date, the terms of Section 5.11 (c )(7)
shall apply.

Any such suspension shall not apply to a Participant who has attained age 65 and
performs no more than 40 Hours of Service per month. The benefit for such a
Participant shall commence on the later of the Normal Retirement Date or the
first day of the month following the date the Participant performs 40 or fewer
Hours of Service per month.
(b)
Notice of Suspension of Benefits. A Participant whose benefit payment rights are
suspended as described in the previous paragraph shall be notified in writing of
such suspension as soon as administratively practical following the date as of
which such payments are withheld. Such notice shall, among other things, advise
the Participant of his or her right to request a review of the suspension, in
accordance with the procedures in Section 12.6.

(c)
Participant’s Duty to Notify Plan Administrator. Each such Participant shall
have the duty to notify the Plan Administrator if and when the Participant
modifies his or her regular work schedule to less than 40 Hours of Service per
month, in which case the suspension shall cease, subject to verification by the
Committee.

(d)
Benefits Paid in Error May Offset Future Benefits. In the event that benefits
are mistakenly paid to a Participant during a period for which benefit payments
should have been suspended under this Section, the amount mistakenly paid may be
offset against benefits which become properly payable in the future, provided
that such offset shall not exceed 25 percent of the benefit payable in each
subsequent month.

5.14
Benefits Under a Qualified Domestic Relations Order (QDRO). A domestic relations
order, if (but only if) it is determined by the Committee (or the Committee’s
designated QDRO administrator) to be a Qualified Domestic Relations Order, may
provide, as of a stated date (or upon the occurrence of a stated event
pertaining to the Participant), either:

(a)
the division of a Participant’s Accrued Benefit between the Participant and a
named alternate payee, in portions or amounts stated in the QDRO;

(b)
the distribution to a named alternate payee of a stated portion (or dollar
amount) of the Participant’s benefit, in an amount not greater than the value of
the Participant’s Accrued Benefit that is vested at such time; or

(c)
a right for a named alternate payee to be treated as Beneficiary for all or a
stated portion of a Participant’s death benefit.






--------------------------------------------------------------------------------





Notwithstanding any other provision of this Section, a QDRO may not (1) require
a form of benefit distribution not provided under the terms of this Plan,
(2) cause any unvested benefit to be vested, (3) cause a Participant’s Accrued
Benefit to have a value greater than the value determined under the terms of
this Plan, (4) provide for a distribution to commence from an alternate payee’s
benefit at a time later than the latest date or age as of which a benefit
distribution may commence under this Plan, or (5) otherwise state terms which
are inconsistent with the terms of this Plan.
The Committee (or QDRO administrator) shall determine whether a domestic
relations order meets the requirements of this Section within a reasonable
period after it is received by the Committee (or QDRO administrator). The
Committee (or QDRO administrator) shall notify the Participant and any alternate
payee that a domestic relations order has been received. Any amounts due the
alternate payee under the domestic relations
order which, in its absence, would be paid to the Participant or a beneficiary,
shall be held during the period while the domestic relations order’s qualified
status is being determined. If a domestic relations order is not affirmatively
determined to be a QDRO, then such restriction shall lapse on the earlier of the
(a) the date the order is determined not to be a QDRO and appeal rights under
Section 12.6(c) or (d) (whichever is applicable) have expired or been exhausted,
or (b) 18 months after such restriction is imposed.
5.15
Death or Disability While Performing Qualified Military Service. The Plan treats
a Participant who, on or after January 1, 2007, dies or becomes disabled (as
defined under the terms of the Plan) while performing qualified military service
(as defined in Code §414(u)) with respect to the Employer as if the Participant
had resumed employment in accordance with the Participant’s re-employment rights
under USERRA, on the day preceding death or disability (as the case may be) and
terminated employment on the actual date of death or disability.






--------------------------------------------------------------------------------





5.16
Non-spouse Beneficiary Rollover. For distributions first commencing after
December 31, 2009, a non-spouse beneficiary who is a “designated beneficiary”
under Code §401(a)(9)(E) and the regulations thereunder may roll over by a
direct trustee-to-trustee transfer (“direct rollover”), all or any portion of
his or her distribution to an Individual Retirement Account (IRA) the
beneficiary establishes for purposes of receiving the distribution, In order to
be able to roll over the distribution, the distribution must otherwise satisfy
the definition of an “eligible rollover distribution” under Code §401(a)(31) and
the provisions of Section 5.9 and this Section.

(a)
If a non-spouse beneficiary receives a distribution from the Plan, the
distribution will not be eligible for a 60-day (non-direct) rollover.

(b)
If the Participant’s named beneficiary is a trust, the Plan may make a direct
rollover to an IRA on behalf of the trust, provided the trust satisfies the
requirements to be a designated beneficiary within the meaning of Code
§401(a)(9)(E).

(c)
A non-spouse beneficiary may not roll over an amount that is a required minimum
distribution, as determined under applicable Regulations and other guidance. If
the Participant dies before his or her required beginning date and the
non-spouse beneficiary rolls over to an IRA the maximum amount eligible for
rollover, the beneficiary may elect to use either the five-year rule or the life
expectancy rule, pursuant to Treas. Reg. §1.40I(a)(9)-3, Q&A-4(c), in
determining the required minimum distributions from the IRA that receives the
non-spouse beneficiary’s distribution.

ARTICLE VI
TERMINATION AND VESTING
 
6.1
Vesting.

(a)
Except as described in subsection (b), a Participant’s vested Accrued Benefit
will be equal to the sum of (1) and (2) below:

(a)
The Participant’s Accrued Benefit Attributable to the Old Plan Account
determined in accordance with Section 4.5.

(b)
Effective January 1, 1989, the Participant’s Accrued Benefit Attributable to
Company Contributions (determined in accordance with Section 4.6) multiplied by
the vested percentage shown in the following table:






--------------------------------------------------------------------------------





 
 
Years of Vesting Service
Vested Percentage
 
 
Less than 5
—
%
5 or more
100
%

 
(b)
A Grossmont Participant’s, and a Commerce Participant’s, Accrued Benefit will be
equal to his or her Accrued Benefit Attributable to Company Contributions
(determined in accordance with Section 4.1) multiplied by the vested percentage
shown in the following table:

 
 
Years of Vesting Service
Vested Percentage
 
 
Less than 3 years
—
%
3 years but less than 4
20
%
4 years but less than 5
40
%
5 or more years
100
%

 
(c)
In addition, a Participant’s Accrued Benefit will be 100% vested if and when the
Participant attains his or her Normal Retirement Age while an active Employee.

(ci)
Effective December 12, 1994, a Participant will receive vesting credit for any
and all years and partial years of Qualified Military Service.

(cii)
The vested percentage of Cash Balance Accrued Benefit for each Participant who
has at least one Hour of Service after December 31, 2007, shall be determined
according to the following table:

 
 
Years of Vesting Service
Vested Percentage
 
 
Less than 3
—
%
3 or more
100
%

 
6.2
Termination Benefit.

(a)
A Terminated Vested Participant will have the option of:

(a)
withdrawing his or her Old Plan Account, in which event the Participant would be
entitled to his or her vested Accrued Benefit Attributable to Company
Contributions commencing on his or her Normal or Early Retirement Date, or

(2)
leaving his or her Old Plan Account in the Plan, in which event the Participant
would be entitled to his or her vested Accrued Benefit commencing on his or her
Normal or Early Retirement Date.

(2)
The monthly amount of Retirement Income payable to a Terminated Vested
Participant who commences his or her benefit on the Normal Retirement Date will
be equal to the vested Accrued Benefit (or, if the Old Plan Account has been
withdrawn, the vested Accrued Benefit Attributable to Company Contributions)
earned to the date of Termination of Employment. This Retirement Income will be
subject to adjustment depending on the Form of Retirement Income elected in
accordance with Section 5.7.

(3)
The monthly amount of Retirement Income payable to a Terminated Vested
Participant who commences his or her benefit on an Early Retirement Date is
equal to the Early Retirement Income described in Section 5.3.

(4)
Except as provided in Section 5.8, the Old Plan Account of a Participant will
not be distributed pursuant to this Section unless the Participant elects such
distribution and the Eligible Spouse of the Participant consents to the
distribution not more than 90 days prior to the date of such distribution. The
Eligible Spouse’s consent must acknowledge the effect of the election and must
be witnessed by a plan representative or notary public. The requirement for
consent of the Eligible Spouse will be waived if the Participant establishes to
the satisfaction of the Committee that such consent






--------------------------------------------------------------------------------





cannot be obtained because there is no Eligible Spouse, the Eligible Spouse
cannot be located or because of such other circumstances as the Secretary of the
Treasury may by regulations prescribe.
6.3
Re-employment After Termination of Employment.

(a)
If a Terminated Vested Participant is subsequently reinstated as an Active
Participant, his or her Retirement Income subsequent to his or her eventual
Termination of Employment following the second period of employment will be
based on the Participant’s Accrued Benefit under the provisions of the Plan in
effect as of such subsequent Termination of Employment, except that it may not
be less than the Participant’s Accrued Benefit as of the date of any prior
Termination of Employment.

(b)
If a Participant’s employment with the Company terminates prior to the
Participant’s becoming partially or fully vested in his or her Accrued Benefit,
the Participant will be deemed to have received a distribution of his or her
entire vested interest under the Plan. The Participant’s unvested Accrued
Benefit will be forfeited on the date of his or her Termination of Employment. A
Participant whose benefit has been so forfeited will be deemed “cashed out” from
the Plan. If the former Participant is re-employed before incurring five
consecutive Breaks in Service and after completing a Year of Vesting Service,
his or her Cash Balance Account and Accrued Benefit will be restored in
accordance with Sections 3.5(a) and 4.1 respectively.

6.4
Termination Benefits and Re-employment for Commerce Participants.

(a)
A Commerce Participant may elect to receive the portion of his or her Accrued
Benefit earned prior to January 1, 1999 on the first day of any month coincident
with or following his or her Termination of Employment (“Termination Benefit”).
The Termination Benefit is the Actuarial Equivalent of the Accrued Benefit
earned

 
prior to January 1, 1999. For early retirement reduction, Actuarial Equivalent
shall be calculated as described in Section 5.3(e). For benefit form adjustment,
Actuarial Equivalent shall be calculated as described in Sections 5.7(g)(2) and
5.7(g)(3). Upon meeting the requirements of Section 1.17(d), a Commerce
Participant may receive the remainder of his or her Accrued Benefit earned on or
after January 1, 1999.

(b)
In the event a vested Commerce Participant who terminated after December 31,
1998 and before his or her Early Retirement Date, received a distribution upon
Termination of Employment, and becomes re-employed, which means he or she has at
least 40 Hours of Service with the Employer during any calendar month, his or
her Termination Benefit or Retirement Income shall be determined and paid as
described below:

(b)
In the event a Commerce Participant has commenced annuity payments and is
subsequently re-employed, such annuity payments shall continue upon
reemployment;

(c)
In the event a Commerce Participant received a lump sum distribution under
Section 5.7(g)(3) upon Termination of Employment and becomes re-employed prior
to incurring five consecutive one-year Breaks-In-Service, he or she may repay
such benefit with interest, at 120% of the Federal mid-term rate as in effect
for the first month of the Plan Year, to the Plan within five years after
reemployment.






--------------------------------------------------------------------------------





The Accrued Benefit of a Commerce Participant who makes such repayment shall be
determined as if no prior distribution occurred.
(3)
The additional benefit earned during re-employment may be paid in any form
elected by the Participant pursuant to Sections 5.7(a) to (d).

6.5
Special Termination Benefit for Sumitomo Participants. This Section applies to a
Sumitomo Participant who (a) had a Termination of Employment for any reason
between October 1, 1998 and September 30, 1999, (b) was not a Highly Compensated
Employee (as defined in this Plan) for the Plan Year in which the Termination of
Employment occurred, and (c) elected to receive severance benefits in connection
with his or her separation from the Company under either the Sumitomo Severance
Benefit Program, the Executive Retention and Severance Benefit Agreement and/or
the Key Contributor Retention and Severance Agreement (which are plans and
programs that are not part of this Plan and are not funded by the Trust Fund).
In the case of each Sumitomo Participant who met all of the conditions of the
previous sentence, the minimum benefit under Section 4.1(c) of this Plan as of
his or her Termination of Employment shall be increased by 6.5%.

ARTICLE VII
DISABILITY BENEFITS
 





--------------------------------------------------------------------------------





7.1
Determination of Disability. A Participant has a “total and permanent
disability” if, while employed by the Company, the Participant ceases to perform
the duties assigned to him or her by the Company due to a disability that meets
the following eligibility criteria:

(a)
the Participant is entitled to disability retirement income payments under Title
II of the Federal Social Security Act; provided, however, that this criterion in
this clause “(a)” shall cease to be applicable to the definition of “total and
permanent disability” on or after March 1, 2002, and

(b)
the Participant is eligible for disability benefits under the Company’s long
term disability plan.

It will be the responsibility of the Participant to submit proof of disability,
as described in clause (a) and (b) above, satisfactory to the Committee.
7.2
Eligibility for Disability Benefits. A Disabled Participant or former Disabled
Participant may retire on a Disability Retirement Date if the Participant has
completed five Years of Vesting Service as of the date first disabled under
Section 7.1.

7.3
Disability Retirement Date. If the Participant’s total and permanent disability
continues until the Participant’s Normal Retirement Date, the Participant’s
Disability Retirement Date shall be the Normal Retirement Date (or the first day
of the month following Termination of Service, if later). If a Disabled
Participant’s total and permanent disability ends before the Normal Retirement
Date, the Participant may retire on an Early or Normal Retirement Date,
whichever applies, and such date will be his or her Disability Retirement Date.






--------------------------------------------------------------------------------





7.4
Disability Retirement Income. A Disabled Participant will be entitled to a
monthly Disability Retirement Income beginning on his or her Disability
Retirement Date. The amount will be equal to the retirement income from
Section 5.2,5.3, or 5.4 on the Disability Retirement Date. While a Participant’s
total and permanent disability continues, until the earliest of the
Participant’s attaining his or her Normal Retirement Date, death, or the
Participant’s Disability Retirement Date, Earnings will be credited (in
accordance with Section 3.2, as though the Participant were continuing to accrue
1,000 or more Hours of Service per year) in the amount equal to Earnings in the
most recent year prior to the year of initial disability in which 1,000 Hours of
Service were worked. Disability Retirement Income will be subject to adjustment
depending on the Form of Retirement Income elected in accordance with
Section 5.7.

ARTICLE VIII
DEATH BENEFITS
 
8.1
Death after Commencement of Benefits. Death Benefits for a Retired Participant
will be determined in accordance with the provisions of the applicable Form of
Retirement Income elected.






--------------------------------------------------------------------------------





8.2
Death Prior to Commencement of Benefits. This Section 8.2 shall be effective
April 1, 1997, except as otherwise stated below.

(a)
If a Participant, whose vested Accrued Benefit is calculated under Section 4.2,
dies before his or her Retirement Date, the Participant’s Eligible Spouse, if
any, will receive a benefit commencing on the first day of the month following
the Participant’s death. The Eligible Spouse may elect to defer payment until
the first day of any month on or before the Participant’s Normal Retirement
Date. The Eligible Spouse will receive a monthly benefit equal to the Actuarial
Equivalent amount, as of the date the benefit commences, of the Participant’s
Cash Balance Account, based upon the Eligible Spouse’s age as of the date the
benefit commences. This benefit will continue to the death of the Eligible
Spouse. Instead of receiving the benefit in the form of a Life Annuity, the
Eligible Spouse may elect to receive the benefit in the Lump Sum Payment Option,
described in Section 5.7(c), If the Participant does not have an Eligible Spouse
who survives him or her, the Cash Balance Account as of the Participant’s death
will be paid on the first of the month following death to the Participant’s
estate.

For a Participant who is survived by an Eligible Spouse, the amount of the
monthly benefit payable to the Eligible Spouse, as described in this subsection
(a) (the “Cash Balance Annuity”), shall in no event be less than any of the
following minimum benefits (assuming a benefit commencement date that is the
same as the actual benefit commencement date under the prior paragraph) to the
extent that any of the following minimum benefit rules is applicable to the
deceased Participant:
(1)
For Participant with a Minimum Accrued Benefit as defined in Section 4.3 or a
Grandfathered Minimum Accrued Benefit as defined in Section 4.4, the Cash
Balance Annuity shall not be less than the Minimum Death Benefit that would be
payable to the Eligible Spouse as described in Article 4 of Appendix ill.

(2)
Effective January 1, 1998, for a Grossmont Participant who has a minimum benefit
described in Section 4.1 (b), the Cash Balance Annuity shall not be less than
the monthly amount that would be payable as a 50% pre-retirement survivor
annuity to the Eligible Spouse with respect to that minimum benefit, in
accordance with the actuarial factors and other terms of the Grossmont Plan that
were in effect on December 31, 1997.

(3)
Effective October 1, 1998, for a Sumitomo Participant who has a minimum benefit
described in Section 4. 1 (c), the Cash Balance Annuity shall not be less than
the monthly amount that would be payable as a 50% pre-retirement survivor
annuity to his or her Eligible Spouse with respect to that minimum benefit, in
accordance with the actuarial factors and other terms of the Sumitomo Plan that
were in effect on September 30, 1998.

(4)
Effective January 1, 1999, for a Commerce Participant who has a minimum benefit
described in Section 4. 1 (d), the Cash Balance Annuity shall not be

 
less than the monthly amount that would be payable as a 50% pre-retirement
survivor annuity to the Eligible Spouse with respect to that minimum benefit, in
accordance with the actuarial factors and other terms of the Commerce Plan that
were in effect on December 31, 1998.

(b)
If a Participant, whose vested Accrued Benefit is calculated under Plan
provisions in effect prior to April 1, 1997, dies before his or her Retirement
Date, the Participant’s Eligible Spouse, if any, will receive a death benefit in
accordance with the prior provisions.






--------------------------------------------------------------------------------





8.3
Effect of Old Plan Account. The Eligible Spouse of a Participant who has an Old
Plan Account at death may elect to receive it in a lump sum immediately
following death. If the Eligible Spouse elects to receive monthly payments in
addition to this lump sum in accordance with Section 8.2(a), the monthly amount
payable will equal the monthly amount before consideration of the Old Plan
Account reduced by the Accrued Benefit Attributable to the Old Plan Account, as
described in Section 4.5. For Participants who die with 10 or more Years of
Vesting Service, the Accrued Benefit Attributable to the Old Plan Account
commencing prior to the first of the month following what would have been the
Participant’s earliest Early Retirement Date is the Actuarial Equivalent of the
Accrued Benefit Attributable to the Old Plan Account at that earliest Early
Retirement Date.

8.4
Return of Old Plan Account. Upon the death of the Participant or, if later, the
death of the Eligible Spouse entitled to payments under Section 8.1 or 8.2, the
Participant’s remaining Old Plan Account, if any, will be paid to the
Participant’s Beneficiary. For purposes of this Section 8.4, the Participant’s
remaining Old Plan Account will be equal to the excess, if any, of:

(a)
the Participant’s Old Plan Account as of his or her date of death or, if
earlier, Retirement Date over

(b)
the sum of all amounts previously paid from the Trust Fund on such Participant’s
behalf.

ARTICLE IX
FINANCING THE PLAN
 
9.1
Company Contributions.

(a)
The Company expects to make the contributions necessary to provide the benefits
of the Plan. Such contributions will not be less than the amount necessary to
meet the minimum funding standards of ERISA.

(b)
All contributions will be deposited in the Trust Fund and will be disbursed in
accordance with the provisions of the Plan and the Trust Agreement. All benefit
payments under the Plan will be paid from the Trust Fund. No person will have
any interest in, or right to, any part of the assets of the Plan except as
expressly provided in the Plan.

(c)
Gains arising from experience under the Plan will not serve to increase the
benefits otherwise due any Participant, but will be used to reduce future
Company contributions.

9.2
Return of Company Contributions,

(a)
Except as provided below and in Section 10.2, the assets of the Plan will never
inure to the benefit of the Company and will be held for the exclusive purposes
of providing benefits to Participants of the Plan and their Beneficiaries and
defraying reasonable expenses of administering the Plan.

(b)
If a contribution is made by the Company by a mistake of fact, such contribution
will be returned to the Company provided this is done within one year after the
payment of such contribution. Earnings attributable to the excess contribution
may not be returned, but losses attributable thereto shall reduce the amount to
be returned.

(c)
Contributions are conditioned upon their current deductibility under Code
Section 404. If a contribution deduction is disallowed, to the extent the
deduction is disallowed, such contribution will be returned to the Company
within one year after the disallowance.

9.3
Employee Contributions. The Company pays the entire cost of the Plan. No
employee contributions or rollovers are required or permitted.

ARTICLE X
TERMINATION OF THE PLAN
 
10.1
Termination of Plan. The Company expects to continue the Plan indefinitely but
reserves the right to terminate the Plan in whole or in part.

10.2
Procedures Upon Termination of Plan. Upon termination of the Plan, the following
provisions will apply:

(a)
Upon complete termination of the Plan, the Accrued Benefit of each Active or
fuactive Participant will become fully vested and nonforfeitable (to the extent
funded). No additional Employees will become Participants.

Upon partial termination of the Plan, the Accrued Benefit of each Active or
fuactive Participant who is affected by such partial termination will become
fully vested and nonforfeitable (to the extent funded).





--------------------------------------------------------------------------------





(b)
The assets of the Plan available to provide benefits will be allocated among
Participants and their Beneficiaries in the manner and order prescribed by ERISA
Section 4044.

If any assets of the Plan remain after all liabilities of the Plan to
Participants and their Beneficiaries have been satisfied or provided for, any
residual assets will be paid to the Company, provided such payment does not
contravene any provision of law.
(c)
Upon termination of the Plan, benefits of missing Participants shall be treated
in accordance with ERISA Section 4050.

ARTICLE XI
INTERNAL REVENUE CODE LIMITATIONS ON BENEFITS
 
11.1
Earnings Limitation under Code Section 401(a)(17). A Member’s “Earnings”, for
purposes of determining his or her Accrued Benefit under this Plan, shall be
subject to the limitations of Code Section 401 (a)(l7), as stated in
Section 1.18( c) of this Plan.

11.2
Maximum Retirement Benefit under Code Section 415.

(a)
For purposes of this Section 11.2 only, the following definitions will apply:

(a)
“Annual Benefit” means a retirement benefit payable annually in the form of a
straight life annuity. A benefit payable in a form other than a straight life
annuity will be adjusted to be the Actuarial Equivalent of a straight life
annuity before applying the limitations of this Section 11.2. However, no
Actuarial adjustment will be made for the value of a qualified joint and
survivor annuity or the value of benefits that are not directly related to
retirement benefits.

(b)
“Annual Benefit Dollar Limit” means the dollar limit for the applicable Plan
Year, as stated in paragraph (b)( 1) of this Section 11.2, after taking account
of any annual adjustment to that limit as stated in that paragraph.

(c)
“Compensation” has the meaning stated in Section 1.15, except that effective for
Limitation Years commencing on or after January 1, 2008, the following
additional rules shall apply.

(a)
The term “Compensation” shall include payments of Post-Severance Compensation
made to a Participant by the latest of (i) two and one-half (2 1/2) months from
the date of Termination of Employment, (ii) the end of the Limitation Year for
which the Employer is required to furnish the Participants a written statement
under Code §§6041(d), 6051(a)(3) and 6052 or (iii) the last day of the Plan
Year.

(b)
The term “Compensation” shall not include any payment to a Participant by the
Employer after the Participant’s Termination of Employment that is not
Post-Severance Compensation as defined in (C) below, even if payment of the
amount is made within the time period specified in 11.2(a)(3)(A)(i) above.

(c)
“Post-Severance Compensation” shall mean any amount received as regular pay
after Termination of Employment if:

(a)
the payment is regular remuneration for services during the Participant’s
regular working hours, or remuneration for services outside the Participant’s
regular working hours (such as overtime or shift differential), commissions,
bonuses, or other similar payments; and

(b)
the payment would have been paid to the Participant prior to a Termination of
Employment if the Participant had continued in employment with the Employer.

(a)
For Limitation Years beginning after December 31, 2008, Compensation shall not
include any differential wage payment, as defined in Code §3401(h)(2).

(4)
“Limitation Year” means a Plan Year, which coincides with the calendar year.

(5)
“Social Security Retirement Age” means the age used as the retirement age for a
Participant under Section 216(1) of the Social Security Act except that such
section shall be applied without regard to the age increase factor, and as if
the early retirement age under Section 216(1)(2) of such Act were 62.

(4)
The Annual Benefit of a Participant who commences his or her benefit on a date
within a Limitation Year may not at any time within a Limitation Year exceed the
lesser of (1) or (2) below:

(4)
The dollar limit set forth in Code Section 415(b)(1)(A), as that limit may be
modified for the applicable Limitation Year either by amendment of Code
Section 415(b )(1) or as a result of an adjustment approved by the Secretary of
the Treasury pursuant to Section 415(d) (for example, the limit shall be
$140,000 in Plan Year 2001 and $160,000 in Plan Year 2002) Effective each
January 1, this limitation will be automatically adjusted to the new dollar
limitation prescribed by the Secretary of the Treasury for that calendar year.

(5)
100% of the annual average of the Participant’s Compensation from the Employer
for the three consecutive Limitation Years (or all Limitation Years, if fewer
than three), during which he or she participated in the Plan and which give the
highest average.

(5)
If the Annual Benefit payable to a Participant under this Plan and all other
defined benefit plans of the Company does not exceed $10,000 and the Employer
has not maintained a defined contribution plan in which the Participant
participated, the maximum otherwise imposed by this Section 11.2 will not apply.

(6)
Service or participation less than ten years

(4)
If a Participant has completed less than ten years of participation in the Plan,
the Annual Benefit Dollar Limit will be multiplied by the ratio of the
Participant’s years (or part thereof) of participation in the Plan to ten. This
ratio will not be less than one- tenth.

(5)
If a Participant has completed less than ten Years of Vesting Service, the
limits otherwise imposed by Sections 11.2(b )(2) and 11.2( c) will be multiplied
by the ratio of the Participant’s Years of Vesting Service (or part thereof) to
ten. This ratio will not be less than one-tenth.

(6)
To the extent required by regulations under Code Section 415, this
Section 11.2(d) will be applied separately with respect to each change in the
benefit structure of the Plan.

(7)
The provisions of this subsection (e) shall apply to Participants whose benefit
commencement date occurs in any Plan Year beginning prior to January 1, 2002.

(4)
If the Participant’s benefit payments are to commence at or after age 62 and the
Participant’s Social Security Retirement Age is 65, the Annual Benefit Dollar
Limit will be reduced by five-ninths of one percent for each month by which
benefits commence before the month in which the Participant attains age 65 or,

(2)
If the Participant’s benefit payments are to commence at or after age 62 and the
Participant’s Social Security Retirement Age is greater than 65, the Annual
Benefit Dollar Limit will be reduced by five-ninths of one percent for each of
the first 36 months and five-twelfths of one percent for each of the additional
months (up to 24) by which benefits commence before the month in which the
Participant attains Social Security Retirement Age.

(3)
If the Participant’s benefit payments are to commence prior to the month in
which the Participant attains age 62, the Annual Benefit Dollar Limit shall be
reduced for each month by which benefits commence prior to the date of attaining
age 62, as follows. First, the limit at age 62 (the “Age 62 Limit”) shall be
determined pursuant to paragraph (1) or (2) above (whichever is applicable to
the Participant). Second, the Age 62 Limit shall be reduced to the lesser of:

(2)
the product of (i) the Age 62 Limit, times (ii) the “implied early retirement
factor” (as hereafter defined), or

(3)
the Actuarial Equivalent of the Age 62 Limit, based upon a 5% interest rate and
the Applicable Mortality Table.

The “implied early retirement factor” shall mean the ratio of: (1) the early
retirement reduction factor determined under Section 5.3 as applied to the
Participant’s age on his or her actual benefit commencement date, to (2) the
early retirement reduction factor determined under Section 5.3 which would apply
if the Participant elected to defer the commencement of his or her benefit to
age 62.
(4)
If a Participant’s benefit payments are to commence after the Participant’s
Social Security Retirement Age, the Annual Benefit Dollar Limit will be
increased to the Actuarial Equivalent of the limit as of the Participant’s
Social Security Retirement Age, but the mortality factor of the Actuarial
Equivalence calculation shall be ignored.






--------------------------------------------------------------------------------





(4)
The provisions of this subsection (f) shall apply to Participants whose benefit
commencement date occurs in any Plan Year beginning on or after January 1, 2002.

(4)
If the Participant’s benefit commences prior to age 62, the Annual Benefit
Dollar Limit shall be reduced to the lower of the following two amounts:

(4)
the Actuarially Equivalent dollar amount that reflects the number of months by
which the benefit commencement date precedes the date of attaining age 62, based
on an interest rate equal to five percent (5%); or

(5)
the dollar amount that reflects the applicable reduction factor that would apply
under the terms of the Plan.

(5)
If a Participant’s benefit commencement date occurs between the date of
attaining age 62 and 65, the Annual Benefit Dollar Limit shall not be adjusted
on account of early commencement.

(6)
If the Participant’s benefit commencement date occurs after attaining age 65
under circumstances resulting in a right to receive an Actuarial adjustment in
the benefit payable under the Plan, the Annual Benefit Dollar Limit shall be

 
increased by means of an Actuarial adjustment based on either (A) an interest
rate of 5% (applied solely to the period that is subject to Actuarial adjustment
under the Plan), or (B) the Actuarial adjustment factor that is applicable to
the Participant’s benefit under the Plan, whichever produces the lower
limitation amount. When calculating the adjustment of the Annual Benefit Dollar
Limit according to this paragraph, mortality shall be ignored.

(g)
If the Accrued Benefit of any Participant as of the close of the last Limitation
Year beginning before January 1, 1987 exceeds the benefit limitations under Code
Section 415(b) then, for purposes of Code Section 415(b) (and 415(e) for periods
prior to January 1, 2000) such Participant’s defined benefit dollar limitation
under Code Section 415(b)(1) will be equal to his or her Accrued Benefit,
determined as of such date as if the Participant had separated from service on
that date. For purposes of this paragraph, any changes in the terms and
conditions of the Plan or cost of living adjustments occurring after May 5, 1986
will be disregarded.

(h)
All defined benefit plans of the Employer, terminated or not, will be considered
as one plan for purposes of the limitations specified under this Section 11.2,
and all Affiliates and Subsidiaries of the Employer will be considered as one
employing company.

(i)
The terms of this subsection shall not apply to any benefit which commences on
or after January 1, 2000. In any case in which a person is a Participant in both
a defined benefit plan and a defined contribution plan maintained by any
Affiliate or Subsidiary of the Company, the sum of (1) and (2) below for any
Limitation Year may not exceed 1.0:

(g)
The defined benefit plan fraction for such Limitation Year is equal to the
quotient of (A) divided by (B) below:

(g)
The Annual Benefit of the Participant under the Plan and all other defined
benefit plans (determined as of the close of such Limitation Year).

(h)
The lesser of 125% of the Annual Benefit Dollar Limit and 140% of the amount
described in Section 11.2(b)(2).

If the Employee was a participant in one or more defined benefit plans
maintained by any Affiliate or Subsidiary, which were in existence on May 5,
1986, the amount calculated in (B) will not be less than 125% of the Employee’s
accrued benefit under such defined benefit plans as of December 31, 1986,
determined without regard to any change in the





--------------------------------------------------------------------------------





terms or conditions of the plan made after May 5, 1986, and without regard to
any cost of living adjustment occurring after May 5, 1986. The preceding
sentence only applies If the defined benefit plans individually and in the
aggregate satisfied the requirement of Code Section 415 as in effect on
December 31, 1986.
(2)
The defined contribution plan fraction for such Limitation Year is equal to the
quotient of (A) divided by (B) below:

(2)
The aggregate of the annual additions to the Participant’s account under said
defined contribution plan as of the close of such Limitation Year.

(3)
The lesser of 125% of the maximum annual additions to such account for all Years
of Vesting Service with the Employer, or 1.4 multiplied by

 
25% of the Participant’s Compensation for all Years of Vesting Service with the
Employer.

If the Plan satisfied the applicable requirements of Code Section 415 as in
effect for the last Plan Year beginning before January 1, 1987, an amount will
be subtracted from the amount calculated in (A) (but not reducing the amount in
(A) to less than zero) so that the sum of the defined benefit fraction and
defined contribution fraction computed under Code Section 415(e)(1) does not
exceed 1.0 for such Plan Year (determined as if the changes to Code Section 415
made by the Tax Reform Act of 1986 and any technical corrections to such act
were in effect for such Plan Year).
(3)
If the sum of (1) and (2) exceeds 1.0, the Annual Benefit under this Plan will
be limited to such amount as will reduce such sum to 1.0.

(3)
Adjustments for Distribution Other than as a Straight Life Annuity.

(3)
Effective for Limitation Years commencing after June 30, 2007, a retirement
benefit that is payable in any form other than a straight life annuity and that
is not subject to Code §417(e)(3) must be adjusted to an actuarially equivalent
straight life annuity that equals the greater of the annual amount of the
straight life annuity (if any) payable under the Plan at the same Annuity
Starting Date, and the annual amount of a straight life annuity commencing at
the same Annuity Starting Date that has the same actuarial present value as the
Participant’s form of benefit computed using an interest rate of 5% and the
Applicable Mortality Table.

(4)
For Limitation Years commencing before July 1, 2007, a retirement benefit that
is payable in any form other than a straight life annuity and that is not
subject to Code §417(e)(3) must be adjusted to an actuarially equivalent
straight life annuity that equals the annual amount of a straight life annuity
commencing at the same Annuity Starting Date that has the same actuarial present
value as the Participant’s form of benefit computed using whichever of the
following produces the greater annual amount: (i) the interest rate and
mortality table or other tabular factor specified in the Plan for adjusting
benefits in the same form; and (ii) a 5% interest rate assumption and the
Applicable Mortality Table.

(5)
A retirement benefit that is payable in any form other than a straight life
annuity and that is subject to Code §417(e)(3) must be adjusted so as to equal
the actuarially equivalent straight life annuity, determined according to the
Annuity Starting Date, as provided in the following rules.

(3)
If the Annuity Starting Date is in a Plan Year beginning after 2005, the annual
amount of the straight life annuity commencing at the same Annuity Starting Date
that has the same actuarial present value as the Participant’s form of benefit
using whichever of the following produces the greatest annual amount: (i) the
interest rate and the mortality table or other tabular factor specified in the
Plan for adjusting benefits in the same form; (ii) a 5.5% interest rate
assumption and the Applicable Mortality Table; and (iii) the applicable interest
rate under Code §417(e)(3) and the Applicable Mortality Table, divided by 1.05.

(B)
If the Annuity Starting Date is in a Plan Year beginning in 2004 or 2005, the
annual amount of the straight life annuity commencing at the same Annuity
Starting Date that has the same actuarial present value as the Participant’s
form of benefit using whichever of the following produces the greater annual
amount: (i) the interest rate and the mortality table or other tabular factor
specified in the Plan for






--------------------------------------------------------------------------------





adjusting benefits in the same form; and (ii) a 5.5% interest rate assumption
and the Applicable Mortality Table.
(C)
If the Annuity Starting Date is on or after the first day of the first Plan Year
beginning in 2004 and before December 31, 2004, and the Plan applies the
transition rule in section 101(d)(3) of PFEA ‘04 in lieu of the rule in
(B) above, the annual amount of the straight life annuity commencing at the same
Annuity Starting Date that has the same actuarial present value as the
Participant’s form of benefit determined in accordance with Notice 2004-78.

(B)
Adjustments for Distributions Commencing Before Age 62:

(B)
if the benefit commences prior to the Participant’s attainment of age 62 and if
the Annuity Starting Date is in a Limitation Year beginning before July 1, 2007,
the annual amount of the benefit payable in the form of a straight life annuity
commencing at the Participant’s Annuity Starting Date that is the actuarial
equivalent of the dollar limitation under Code §415(b)(l)(A) (as adjusted under
Code §415(d)), with actuarial equivalence computed using which ever of the
following produces the smaller annual amount:

(B)
the interest rate and the mortality table or other tabular factor specified in
the Plan for determining actuarial equivalence for early retirement purposes; or

(C)
a 5% interest rate assumption and the Applicable Mortality Table,

(C)
if the benefit commences prior to the Participant’s attainment of age 62 and if
the Annuity Starting Date is in a Limitation Year beginning on or after July 1,
2007, and the Plan does not have an immediately commencing straight life annuity
payable at both age 62 and the age of benefit commencement, the annual amount of
a benefit payable in the form of a straight life annuity commencing at the
Participant’s Annuity Starting Date that is the actuarial equivalent of the
dollar limitation under Code §415(b)(l)(A) (as adjusted under Code §415(d)),
with actuarial equivalence computed using a 5% interest rate assumption and the
Applicable Mortality Table and expressing the Participant’s age based on
completed calendar months as of the annuity starting date.

(D)
if the benefit commences prior to the Participant’s attainment of age 62 and if
the Annuity Starting Date is in a Limitation Year beginning on or after July 1,
2007, and the Plan has an immediately commencing straight life annuity payable
at both age 62 and the age of benefit commencement, the lesser of

(B)
the adjusted dollar limitation determined according to (2) above; and

(C)
the product of the dollar limitation under Code §415(b)(l)(A) (as adjusted under
Code §415(d)) multiplied by the ratio of the annual amount of the immediately
commencing straight life annuity under the

 
Plan at the Participant’s Annuity Starting Date to the annual amount of the
immediately commencing straight life annuity under the Plan at age 62, both
determined without applying the limitations of Code §415.

(l)
Adjustment When Benefit Commences After the Social Security Retirement Age.

(l)
if the benefit commences after the Participant’s attainment of age 65 and if the
Annuity Starting Date is in a Limitation Year beginning before July 1, 2007, the
annual amount of the benefit payable in the form of a straight life annuity
commencing at the Participant’s Annuity Starting Date that is the actuarial
equivalent of the dollar limitation under Code §415(b)(l)(A) (as adjusted under
Code §415(d)), with actuarial equivalence computed using which ever of the
following produces the smaller annual amount:

(l)
the interest rate and the mortality table or other tabular factor specified in
the Plan for determining actuarial equivalence for delayed retirement purposes;
or

(li)
a 5% interest rate assumption and the Applicable Mortality Table.

(li)
if the benefit commences after the Participant’s attainment of age 65 and if the
Annuity Starting Date is in a Limitation Year beginning on or after July 1,
2007, and the Plan does not have an immediately commencing straight life annuity
payable at both age 65 and the age of benefit commencement, the annual amount of
a benefit payable in the form of a straight life annuity commencing at the
Participant’s Annuity Starting Date that is the actuarial equivalent of the
dollar limitation under Code §415(b)(l)(A) (as adjusted under Code §415(d)),






--------------------------------------------------------------------------------





with actuarial equivalence computed using a 5% interest rate assumption and the
Applicable Mortality Table and expressing the Participant’s age based on
completed calendar months as of the annuity starting date.
(lii)
if the benefit commences after the Participant’s attainment of age 65 and if the
Annuity Starting Date is in a Limitation Year beginning on or after July 1,
2007, and the Plan has an immediately commencing straight life annuity payable
at both age 65 and the age of benefit commencement, the lesser of

(l)
the adjusted dollar limitation determined according to (2) above; and

(li)
the product of the dollar limitation under Code §415(b)(l)(A) (as adjusted under
Code §415(d)) multiplied by the ratio of the annual amount of the immediately
commencing straight life annuity under the Plan at the Participant’s Annuity
Starting Date to the annual amount of the immediately commencing straight life
annuity under the Plan at age 65, both determined without applying the
limitations of §415.

(li)
For purposes of the foregoing subsections (j), (k) and (I) the following
definitions apply:

(l)
“Applicable Mortality Table” means the table described in Revenue Ruling
2001-62, or such other table applicable under Code §417(e) as may be published
from time to time by the Internal Revenue Service.

(li)
“Annuity Starting Date” means the first day of the month for which an amount is
payable as an annuity. In the case of a benefit not payable in the

 
form of an annuity, the Annuity Starting Date shall be the date on which the
benefit is actually paid or begins to be paid.

11.3
Additional Benefit Limits for Highly Compensated Employees.

(a)
For purposes of this Section 11.3 only, the following definitions will apply:

(a)
“Benefit” means benefits under the Plan and includes any annual periodic income,
any withdrawal values payable to a living Employee and any death benefits not
provided by insurance on the Employee’s life.

(b)
“Current Liabilities” is defined in Code Section 412(1)(7) provided that the
Company may elect to use the value of current liabilities as reported on
Schedule B of the Plan’s most recent timely filed Form 5500 or Form 5500 CIR.
Alternatively, the Company may determine current liabilities as of a later date.

(c)
Effective January 1, 1997, “Highly Compensated Employee” means:

(a)
Any Employee who performs services for an Affiliate or Subsidiary of the
Employer during the determination year and who received Compensation in excess
of the dollar amount stated in Code Section 414(q)(l )(B)(i) (as adjusted by the
Secretary or the Treasury) during the lookback year (for example, the said
adjusted amount shall be $85,000 for the 2001 look-back year and $90,000 for the
2002 look-back year). Provided, however, that, for Plan Years 1998 and
thereafter, such an Employee shall not be, considered a Highly Compensated
Employee unless he or she has Compensation from the Employer during the lookback
year that causes him or her to be among the highest paid 20% of the Employees of
the Employer for a year in which the 20% limitation is in effect under the
defined contribution plans maintained by the Employer.

(b)
Any Employee who is a 5% owner (as defined in code Section 416(i)(I)(B)(i)) of
the Employer at any time during the look -back year or the determination year.

(c)
For purposes of this Section, the following definitions apply. The determination
year is the Plan Year. The look-back year is the 12- month period immediately
preceding the determination year.

(d)
“Highly Compensated Former Employee” means any former Employee who was a Highly
Compensated Employee for a separation year (as defined in Treasury Regulation
Section 1.414(q)-IT) or for any determination year ending on or after the
Employee attains age 55, as provided by Code Section 414( q)(9) and the
regulations thereunder.

(e)
“Restricted Amount” is the excess of the accumulated amount of distributions to
a Restricted Employee over the accumulated amount of the payments that would
have been paid under:

(a)
a straight life annuity that is the actuarial equivalent of the Restricted
Employee’s Benefit (other than a social security supplement), plus

(B)
the amount of the payments that the Restricted Employee is entitled to receive
under a social security supplement.

For this purpose, an “accumulated amount” is the amount of a payment increased
by a reasonable amount of interest from the date the payment was made (or would
have been made) until the date for the determination of the Restricted Amount.
(6)
“Restricted Employee” for any Plan Year means one of the 25 Highly Compensated
Employees or Highly Compensated Former Employees with the greatest compensation.

(6)
In the event the Plan is terminated, the Benefit payable to any Highly
Compensated Employee and any Highly Compensated Former Employee will be limited
to a benefit which is nondiscriminatory under Code Section 401 (a)(4).

(7)
Prior to Plan termination, the annual payment to a Restricted Employee under the
Plan will be limited to an amount equal to the annual payment that would have
been paid under a straight life annuity that is the actuarial equivalent to the
Restricted Employee’s Benefit (not including any social security supplement)
plus the amount of any social security supplement payments the Restricted
Employee is entitled to receive.

(8)
Subsection (c) above will not apply if:

(6)
payment of all Benefits to the Restricted Employee, the value of Plan assets is
110% or more of the value of Current Liabilities,

(7)
the value of Benefits payable to the Restricted Employee is less than one
percent of the value of Current Liabilities, or

(8)
the present value of the Benefits payable to the Restricted Employee is $5,000
or less, or

(9)
upon receipt of a distribution from the Plan, the Restricted Employee deposits
in escrow property having a fair market value equal to at least 125% of the
Restricted Amount or, alternatively, posts a bond or letter of credit in an
amount equal to at least 100% of the Restricted Amount.

11.4
Top-Heavy Provisions.

(a)
Top-Heavy Plan. Notwithstanding any other provision of this Plan to the
contrary, this Section will apply if the Plan is a Top-Heavy Plan for any Plan
Year after December 31, 2001. For Plan Years prior to that date the provisions
of the Prior Plan will apply.

The Plan will be a Top-Heavy Plan if, as of the Determination Date, the present
value of the cumulative accrued benefits of Key Employees exceeds sixty percent
of the present value of the cumulative accrued benefits under the Plan of all
Participants and Beneficiaries (but excluding the value of the accrued benefits
of former Key Employees and individuals who have not performed any services for
the Company during the one year period ending on the Determination Date), This
percentage will be computed in accordance with Code §416(g).
In determining whether this Plan is a Top-Heavy Plan, all employers that are
aggregated under Code §§414(b), (c) and (m) will be treated as a single
employer. In addition, all plans that are part of the Aggregation Group will be
treated as a single plan. In determining present values, mortality will be based
on the 1984 Unisex Pension Mortality Table and the interest rate utilized will
be five percent.
(b)
Definition of Terms. For purposes of this Section 11.4 only, the following terms
will have the following meanings:

(b)
“Aggregation Group” means the Required Aggregation Group or, at the election of
the Company, the Permissive Aggregation Group.

(c)
“Average Compensation” means the Participant’s Compensation averaged over the
five consecutive Plan Years in which the Participant earned a Year of Vesting
Service (if such Year of Vesting Service is not disregarded pursuant to
subsection (d) below) and in which the Participant’s aggregate Compensation was
the greatest. If the Participant received Compensation in fewer than five such
Plan Years, his or her Compensation will be averaged over such lesser number of
Plan Years.

(d)
“Compensation” shall be as defined in Section 1.15, subject to the limitations
imposed by Code §401(a)(l7), as amended by law and as adjusted by the Secretary
of the Treasury.

(e)
“Determination Date” means the last day of the preceding Plan Year. This date
will also be the valuation date for determining present values.






--------------------------------------------------------------------------------





(f)
“Key Employee” means an Employee or former Employee (and, in the case of a
deceased former Employee, his or her Beneficiary under the Plan) where the
Employee or former Employee, during the Plan Year containing the Determination
Date, is either:

(b)
an officer of the Employer whose annual Compensation from the Employer exceeds
$130,000 (adjusted in the manner stated in Code §416(i), provided that no more
than 50 Employees shall be considered officers;

(c)
a five-percent owner of the Employer (as defined above); or

(d)
a one-percent owner of the Employer (as defined above) whose annual Compensation
from the Employer exceeds $150,000.

For purposes of paragraphs (B) and (C) above, an Employee will be deemed to own
stock held for his or her benefit by a partnership, estate, trust or corporation
to the extent provided under Code §318(a)(2), but subparagraph (C) of that Code
Section shall be applied by substituting 5% instead of 50%.
(6)
“Non-key Employee” means an Employee (and any Beneficiary of an Employee) who is
not a Key Employee.

(7)
“Permissive Aggregation Group” means the Required Aggregation Group of plans
plus any other plan or plans of the Company which, when considered as a group
with the Required Aggregation Group, would continue to satisfy the requirements
of Code §§401(a)(4) and 410.

(8)
“Required Aggregation Group” means:

(8)
Each stock bonus, pension, or profit sharing plan of the Employer in which a Key
Employee participates in the Plan Year containing the Determination Date which
is intended to qualify under Code §401(a); and

(9)
Each other such stock bonus, pension or profit sharing plan of an employer which
enables any plan in which a Key Employee participates to meet the requirements
of Code §§401(a)(4) or 410.

(9)
“Top-Heavy Group” means the Aggregation Group if the sum of (A) and (B) below
exceeds 60% of a similar sum determined for all Employees (excluding former Key
Employees and individuals who have not performed any services for the Employer
during the one year period ending on the Determination Date):

(8)
The present value of the cumulative accrued benefit for Key Employees under all
defined benefit plans included in such group.

(9)
The aggregate of the accounts of Key Employees under all defined contribution
plans included in such group.

In a Top-Heavy Group, all plans in the Required Aggregation Group are Top-Heavy
regardless of whether or not the individual plans are Top-Heavy.
(c)
Modification of Vesting Schedule. If the Plan is a Top-Heavy Plan in a Plan
Year, a Participant who is credited with an Hour of Service in such Plan Year
will have his or her Vested Percentage for Accrued Benefit Attributable to
Company Contributions determined in accordance with the following schedule if it
produces a higher Vested Percentage than the schedule in Section 6.1.

 
 
Years of Vesting Service
Vested Percentage
 
 
Less than 2
—
%
2


20
%
3


40
%
4


60
%
5


80
%
6 or more
100
%

Effective for Plan Years commencing after December 31, 2007, the vesting
schedule in Section 6.1(e) shall always apply.
A Participant’s vested Accrued Benefit Attributable to Company Contributions
will not be less than that determined as of the last day of the last Plan Year
in which the Plan was a Top-Heavy Plan.
If the Plan ceases to be Top-Heavy, each Participant with three or more Years of
Vesting Service (determined as of the first day of the Plan Year in which the
Plan ceases to be Top- Heavy) will continue to have his or her Vested Percentage
for Accrued Benefit Attributable to Company Contributions determined in
accordance with this subsection (c).





--------------------------------------------------------------------------------





(d)
Minimum Benefit. If the Plan is Top-Heavy in a Plan Year, the Accrued Benefit as
of the last day of such Plan Year for any Participant who is not a Key Employee,
but who is employed or on an Authorized Period of Absence in such Plan Year,
will not

 
be less than the Actuarial Equivalent of an annual benefit payable in the form
of a straight life annuity beginning on the Participant’s Normal Retirement Date
equal to the lesser of (i) two percent of the Participant’s Average Compensation
multiplied by Years of Vesting Service or (ii) twenty percent of the
Participant’s Average Compensation. For purposes of this subsection (d), any
Years of Vesting Service will be disregarded if:

(1)
the Plan was not a Top-Heavy Plan for any Plan Year ending during such Years of
Vesting Service, or

(2)
such Year of Vesting Service ended in a Plan Year beginning before January 1,
1984.

A Participant’s Accrued Benefit as of any subsequent date will not be less than
that determined as of the last day of the Plan Year in which the Plan was a
Top-Heavy Plan.
(3)
Collective Bargaining Agreements The provisions of subsections (c) and (d) shall
not apply to any Employee included in a group of Employees covered by an
agreement which the Secretary of Labor finds to be a collective bargaining
agreement between employee representatives and one or more employers, including
the Employer, if there is evidence that retirement benefits were the subject of
good faith bargaining between such employee representatives and such
empioyer(s).

11.5
Benefit Restrictions Due to Application of Code §436. Effective for Plan Years
commencing after December 31, 2007, this Section shall take precedence over any
contrary Plan provisions.

Application. This Section shall apply so long as the Plan is not a
multi-employer plan within the meaning of Code §414(f) and is not maintained
pursuant to one or more collective bargaining agreements between employee
representatives and one or more employers, For purposes of this subsection, the
term Plan shall include any predecessor plan. To the extent required the
provisions of Code §436 and all regulations thereunder are incorporated herein
by reference. If the Plan has a valuation date other than the first day of the
Plan Year, the provisions of Code §436 and this Section will applied in
accordance with regulations.
(a)
Funding-Based Limitation on Shutdown Benefits and Other Unpredictable Contingent
Event Benefits.

(a)
In general. If a Participant is entitled to an “unpredictable contingent event
benefit” payable with respect to any event occurring during any Plan Year, then
the benefit may not be provided if the “adjusted funding target attainment
percentage” for the Plan Year

(a)
is less than 60% or

(b)
would be less than 60% taking into account the occurrence.






--------------------------------------------------------------------------------





(b)
Exemption. Paragraph (1) shall cease to apply with respect to any Plan Year,
effective as of the first day of the Plan Year, upon payment by the Employer of
a contribution (in addition to any minimum required contribution under Code
Section 430) equal to:

(A)
in the case of (b)(1)(A) above, the amount of the increase in the funding target
of the Plan (under Code §430) for the Plan Year attributable to the occurrence
referred to in paragraph (1), and

(B)
in the case of (b)(1)(B) above, the amount sufficient to result in an “adjusted
funding target attainment percentage” of 60%.

(A)
Unpredictable contingent event benefit. For purposes of this subsection, the
term “unpredictable contingent event benefit” means any benefit payable solely
by reason of:

(A)
a plant shutdown (or similar event, as determined by the Secretary of the
Treasury), or

(B)
an event other than the attainment of any age, performance of any service,
receipt or derivation of any compensation, or occurrence of death or disability.

(A)
Limitations on Plan Amendments Increasing Liability for Benefits.

(A)
In general. No amendment that has the effect of increasing liabilities of the
Plan by reason of increases in benefits, establishment of new benefits, changing
the rate of benefit accrual, or changing the rate at which benefits become
nonforfeitable may take effect during any Plan Year if the adjusted funding
target attainment percentage for the Plan Year is:

(A)
less than 80% or

(B)
would be less than 80% taking into account the amendment.

(B)
Exemption. Paragraph (c)(1) shall cease to apply with respect to any Plan Year,
effective as of the first day of the Plan Year (or if later, the effective date
of the amendment), upon payment by the Employer of a contribution (in addition
to any minimum required contribution under Code §430) equal to:

(A)
in the case of paragraph (c)(1)(A) above, the amount of the increase in the
funding target of the Plan (under Code §430) for the Plan Year attributable to
the amendment, and

(B)
in the case of paragraph (c)(1)(B) above, the amount sufficient to result in an
adjusted funding target attainment percentage of 80%.

(C)
Exception for certain benefit increases. Paragraph (c)(1) shall not apply to any
amendment that provides for an increase in benefits under a formula that is not
based on a Participant’s Compensation, but only if the rate of such increase is
not in excess of the contemporaneous rate of increase in average wages of
Participants covered by the amendment.

(B)
Limitations on Accelerated Benefit Distributions.

(A)
Funding percentage less than 60%. If the Plan’s adjusted funding target
attainment percentage for a Plan Year is less than 60%, then the Plan may not
pay any “prohibited payment” after the valuation date for the Plan Year.

(B)
Bankruptcy. During any period in which the Employer is a debtor in a case under
Title 11 of the United States Code, or similar Federal or State law, the

 
Plan may not pay any “prohibited payment,” The preceding sentence shall not
apply on or after the date on which the enrolled actuary of the Plan certifies
that the adjusted funding target attainment percentage of the Plan is not less
than 100%.

(3)
Limited payment if percentage at least 60% but less than 80% percent.

(3)
In general. If the Plan’s adjusted funding target attainment percentage for a
Plan Year is 60% or greater but less than 80%, then the Plan may not pay any
“prohibited payment” after the valuation date for the Plan Year to the extent
the amount of the payment exceeds the lesser of:






--------------------------------------------------------------------------------





(3)
fifty percent (50%) of the amount of the payment that could be made without
regard to this subsection, or

(4)
the present value (determined under guidance prescribed by the Pension Benefit
Guaranty Corporation, using the interest and mortality assumptions under Code
§417(e)) of the maximum guarantee with respect to the participant under ERISA
§4022.

(3)
One-time application.

(5)
In general. Only one “prohibited payment” meeting the requirements of
subparagraph (A) may be made with respect to any Participant during any period
of consecutive Plan Years to which the limitations under either paragraph (1) or
(2) or this paragraph applies.

(6)
Treatment of beneficiaries. For purposes of this subparagraph, a Participant and
any Beneficiary (including an alternate payee, as defined in Code §414(p)(8))
shall be treated as one Participant. If the Accrued Benefit of a Participant is
allocated to an alternate payee and one or more other persons, the amount under
subparagraph (A) shall be allocated among those persons in the same manner as
the Accrued Benefit is allocated unless the qualified domestic relations order
(as defined in Code §414(p)(1)(A)) provides otherwise.

(3)
Exception. This subsection shall not apply for any Plan Year if the terms of the
Plan (as in effect for the period beginning on September 1, 2005 and ending with
such Plan Year) provide for no benefit accruals with respect to any Participant
during such period.

(4)
“Prohibited payment.” For purposes of this subsection, the term “prohibited
payment” means:

(3)
any payment in excess of the monthly amount paid under a single life annuity
(plus any Social Security supplements described in the last sentence of Code
§411(a)(9)) to a Participant or Beneficiary whose Annuity Starting Date occurs
during any period a limitation under paragraph (d)(1) or (2) is in effect,

(4)
any payment for the purchase of an irrevocable commitment from an insurer to pay
benefits, and

(C)
any other payment specified by the Secretary by Regulations.

“Prohibited payment” shall not include the payment of a benefit that under Code
§411(a)(11) may be immediately distributed without the consent of the
Participant.
(d)
Limitation on Benefit Accruals for Plans with Severe Funding Shortfalls.

(d)
In general. If the Plan’s adjusted funding target attainment percentage for a
Plan Year is less than 60%, benefit accruals under the Plan shall cease as of
the valuation date for the Plan Year.

(di)
Exemption. Paragraph (e)(1) shall cease to apply with respect to any Plan Year,
effective as of the first day of the Plan Year, upon payment by the Employer of
a contribution (in addition to any minimum required contribution under Code
§430) equal to the amount sufficient to result in an adjusted funding target
attainment percentage of 60%.

(dii)
Temporary modification of limitation. In the case of the first Plan Year
beginning during the period beginning on October 1 ,2008, and ending on
September 30, 2009, the provisions of (e)(1) above shall be applied by
substituting the Plan’s adjusted funding target attainment percentage for the
preceding Plan Year for the percentage for the Plan Year, but only if the
adjusted funding target attainment percentage for the preceding year is greater.

(di)
Rules Relating to Contributions Required to Avoid Benefit Limitations.

(d)
Security may be provided:

(d)
In general. For purposes of this section, the adjusted funding target attainment
percentage shall be determined by treating as an asset of the Plan any security
provided by the Employer in a form meeting the requirements of subparagraph (B).

(di)
Form of security. The security required under subparagraph (A) shall consist of:

(d)
a bond issued by a corporate surety company that is an acceptable surety for
purposes of ERISA §412,

(di)
cash or United States obligations that mature in three years or fewer, held in
escrow by a bank or similar financial institution, or

(dii)
such other form of security as is satisfactory to the Secretary and the parties
involved.

(d)
Enforcement. Any security provided under subparagraph (A) may be perfected and
enforced at any time after the earlier of:

(diii)
the date on which the Plan terminates;

(div)
if there is a failure to make a payment of the minimum required contribution for
any Plan Year beginning after the security is provided, the due date for the
payment under Code §430(j); or

(iii)
if the adjusted funding target attainment percentage is less than 60% for seven
consecutive years, the valuation date for the last year in the period.

(iii)
Release of security. The security shall be released (and any amounts thereunder
shall be refunded together with any interest accrued thereon) at such time as
the Secretary may prescribe in Regulations, including Regulations for partial
releases of the security by reason of increases in the adjusted funding target
attainment percentage.

(iii)
Pre-funding balance or funding standard carryover balance may not be used. No
pre-funding balance or funding standard carryover balance under Code §430(f) may
be used under subsection (b), (c), or (e) to satisfy any payment an Employer may
make under any such subsection to avoid or terminate the application of any
limitation under such subsection.

(iv)
Deemed reduction of funding balances:

(iii)
In general. Subject to subparagraph (B), in any case in which a benefit
limitation under subsection (b), (c), (d), or (e) would (but for this
subparagraph and determined without regard to subsection (b)(2), (c)(2), or
(e)(2)) apply to the Plan for the Plan Year, the Employer shall be treated for
purposes of this Section 19.5 as having made an election under Code §430(f) to
reduce the pre-funding balance or funding standard carryover balance by the
amount necessary for the benefit limitation not to apply to the Plan for the
Plan Year.

(iv)
Exception for insufficient funding balances. Subparagraph (A) shall not apply
with respect to a benefit limitation for any Plan Year if the application of
subparagraph (A) would not result in the benefit limitation not applying for
such Plan Year.

(iii)
Presumed Underfunding for Purposes of Benefit Limitations.

(iii)
Presumption of continued underfunding. In any case in which a benefit limitation
under subsection (b), (c), (d), or (e) has been applied to a Plan with respect
to the Plan Year preceding the current Plan Year, the adjusted funding target
attainment percentage of the Plan for the current Plan Year shall be presumed to
be equal to the adjusted funding target attainment percentage of the Plan for
the preceding Plan Year until the enrolled actuary of the Plan certifies the
actual adjusted funding target attainment percentage of the Plan for the current
Plan Year.

(iv)
Presumption of underfunding after 10th month. In any case in which no
certification of the adjusted funding target attainment percentage for the
current Plan Year is made with respect to the Plan before the first day of the
10th month of such year, for purposes of subsections (b), (c), (d), and (e),
such first day shall be deemed, for purposes of such subsection, to be the
valuation date of the Plan for the current Plan Year and the Plan’s adjusted
funding target attainment percentage shall be conclusively presumed to be less
than 60% as of the first day.

(v)
Presumption of underfunding after 4th month for nearly underfunded plans. In any
case in which:

(A)
a benefit limitation under subsection (b), (c), (d), or (e) did not apply to a
Plan with respect to the Plan Year preceding the current Plan Year, but the
adjusted funding target attainment percentage of the Plan for the preceding Plan
Year was not more than 10 percentage points greater than the percentage that
would have caused the subsection to apply to the Plan with respect to the
preceding Plan Year, and

(B)
as of the first day of the 4th month of the current Plan Year, the enrolled
actuary of the Plan has not certified the actual adjusted funding target
attainment percentage of the Plan for the current Plan Year, until the enrolled
actuary so certifies, the first day shall be deemed, for purposes of the
subsection, to be the valuation date of the Plan for the current Plan Year and
the adjusted funding target attainment percentage of the Plan as of such first
day shall, for purposes of the subsection, be presumed to be equal to 10
percentage points less than the adjusted funding target attainment percentage of
the Plan for the preceding Plan Year.

(A)
Treatment of Plan as of Close of Prohibited or Cessation Period. Payments and
accruals will resume effective as of the day following the close of the period
for which any limitation of payment or accrual of benefits under subsection
(d) or (e) applies. Nothing in this subsection shall be construed as affecting
the Plan’s treatment of benefits that would have been paid or accrued but for
this Section 19.5.

(B)
Definitions.






--------------------------------------------------------------------------------





(A)
“Funding target attainment percentage” shall have the same meaning given that
term by Code §430(d)(2), except as otherwise provided herein. However, in the
case of Plan Years beginning in 2008, the funding target attainment percentage
for the preceding Plan Year may be determined using such methods of estimation
as the Secretary may provide.

(B)
“Adjusted funding target attainment percentage” means the funding target
attainment percentage that is determined under paragraph (1) by increasing each
of the amounts under subparagraphs (A) and (B) of Code §430(d)(2) by the
aggregate amount of purchases of annuities for employees other than Highly
Compensated Employees that were made by the Plan during the preceding two Plan
Years.

(C)
Application to plans that are fully funded without regard to reductions for
funding balances.

(A)
In general. If in any Plan Year the funding target attainment percentage is 100%
or more (determined and without regard to the reduction in the value of assets
under Code §430(f)(4)), the funding target attainment percentage for purposes of
paragraphs (1) and (2) shall be determined without regard to the reduction.

(B)
Transition rule. Subparagraph (A) shall be applied to Plan Years beginning after
2007 and before 2011 by substituting for 100% the applicable percentage
determined in accordance with the following table:

 
 
In the case of Plan Year
The applicable percentage is:
2,008


92
%
2,009


94
%
2,010


96
%

(C)
Subparagraph (B) shall not apply with respect to any Plan Year beginning after
2008 unless the funding target attainment percentage (determined without regard
to the reduction in the value of assets under Code §430(f)(4)) of the Plan for
each preceding Plan Year beginning after 2007 was not less than the applicable
percentage with respect to such preceding Plan Year determined under
subparagraph (B).

ARTICLE XII
ADMINISTRATION OF THE PLAN
 
12.1
Administration.

(a)
The Retirement Committee (“Committee”) will consist of three or more individuals
who will be appointed by the Board of Directors of Zions. The Committee will
serve as Plan “administrator” (as that term is defined by ERISA). The Committee
will have complete control of the administration of the Plan, subject to the
provisions hereof, with all powers necessary to enable it to carry out its
duties properly in that respect. Not in limitation, but in amplification of the
foregoing, it will have the power to interpret the Plan and to determine all
questions that may arise hereunder, including all questions relating to the
eligibility of Employees to participate in the Plan and the amount of benefit to
which any Participant or Beneficiary may become entitled. Its decisions upon all
matters within the scope of its authority will be final.

(b)
The Committee will establish rules and procedures to be followed by Participants
and Beneficiaries in filing applications for benefits, in furnishing and
verifying proofs necessary to determine age or marital status, and in any other
matters required to administer the Plan.

(c)
The Committee will receive all applications for benefits and will determine all
facts necessary to establish the right of the applicant to benefits under the
provisions of the Plan and the amount thereof.

(d)
The Committee will maintain accounts showing the fiscal transactions of the
Plan, and will keep data required for the valuation of the assets and
liabilities of the Plan. The Committee will also prepare an annual report
showing in reasonable detail the assets and liabilities of the Plan and giving a
brief account of the operation of the Plan for each year. The Committee will
make the annual report available to each Participant as required by law.

(e)
The Committee will appoint an enrolled actuary to make actuarial valuations of
the liabilities of the Plan, to recommend the amount of contributions to be made
by the Company and to perform such other services as the Committee will deem
necessary or desirable in connection with the administration of the Plan. The
Committee may






--------------------------------------------------------------------------------





also appoint such accountants, counsel, consultants and other persons the
Committee deems necessary or desirable in connection with the administration of
the Plan.
(f)
The Committee will have the power to appoint or remove any Investment Manager or
Managers and to manage (including the power to acquire and dispose of)
a.”1yassets of the Plan.

(g)
The Committee will have the power to appoint or remove the Trustee.

(h)
The Committee will be entitled to rely upon all tables, valuations, certificates
and reports furnished by the accountant, consultant, administrator or actuary
appointed by the Committee and upon all opinions given by any counsel selected
or approved by it.

12.2
Records. All acts and determinations of the Committee and the Company regarding
this Plan will be duly recorded and all such records, together with such other
documents as may be necessary for the administration of the Plan, will be
preserved in the custody of the Committee (or a designee appointed by the
Committee).

12.3
Payment of Expenses. All expenses that arise in connection with the
administration of the Plan, including, but not limited to, the compensation of
any enrolled actuary, accountant, legal counsel, consultant or other person who
will be employed by the Committee in connection with the administration thereof,
may, to the extent that it is lawful to do so under ERISA, be paid from the
assets of the Plan.

12.4
Delegation of Authority. The administrative duties and responsibilities set
forth in Section 12.1 may be delegated by the Committee in whatever manner and
extent it chooses to such person or persons as it selects. It will notify Zions
and the Trustee of the authority conferred upon such person or persons.






--------------------------------------------------------------------------------





12.5
Information Available. Any Participant in the Plan or any Beneficiary receiving
benefits under the Plan may examine copies of the summary plan description,
latest annual report, any bargaining agreement, the Plan document, the Trust
Agreement or any other governing instruments u:nder which the Plan is operated.
The Committee will maintain all of these items in its office, or in such other
place or places as it may designate from time to time for examination during
reasonable business hours. Upon the written request of a Participant or
Beneficiary receiving benefits under the Plan, the Committee will furnish a copy
of any item listed in this Section. The Committee may make a reasonable charge
to the requesting person for the copy furnished.

12.6
Claims and Appeals Procedure.

(a)
The Committee will adopt procedures for the resolving of claims for benefits and
for the appeal and review of the denial of such claims by the Committee.
Detailed information regarding such procedures may be obtained by writing to the
Retirement Committee.

(b)
Each claim for benefits will be decided by one or more persons, a committee or
other claims administrator designated by the Committee (such designated party is
referred to in this Section as the “Claims Administrator”). The Claims
Administrator will give the claimant written notice of the disposition of a
claim within 90 days after the claim has been filed, unless special
circumstances require an extension of time for processing, in which case such
notice of disposition shall be given within 180 days after the application has
been filed. If a claim is denied in whole or in part, the Claims Administrator
shall give the claimant a written explanation of the reasons for the denial.

(c)
A claimant wishing a review of a denied claim may submit an appeal in writing in
a manner acceptable to the “Appeals Administrator”, which shall be the Committee
or a person, committee or other administrator designated by the Committee, The
deadline for submitting any such appeal to the Appeals Administrator shall be 60
days after receipt of the written notification of the denial of the claim, as
described above.

(d)
Within 60 days following the receipt of the notice of appeal, the Appeals
Administrator will give the claimant either (i) a written notice of the decision
of the Appeals Administrator, or (ii) if special circumstances require an
extension of time for review, a notice of a 60-day extension of the review
period. In the latter case, the notice of the decision of the Appeals
Administrator shall be delivered to the claimant within 120 days after the
appeal has been delivered by the claimant. Effective January 1, 2002, the one or
more individuals who act as Appeals Administrator and who decide the appeal
shall not include any person who decided the initial claim,






--------------------------------------------------------------------------------





 
but a person who decided the initial claim may participate in the discussion of
the appeal.

(e)
The Plan hereby delegates full and complete discretion to the Claims
Administrator and the Appeals Administrator;

(e)
to make findings of fact pertaining to a claim or appeal;

(f)
to interpret the Plan as applied to the facts; and

(g)
to decide all aspects of the claim or appeal.

(f)
The decision of the Appeals Administrator upon such a review of a denied claim,
(or, If the claimant fails to submit a timely appeal to the Appeals
Administrator, the decision of the Claims Administrator) will be final, subject
to any remedies which may be provided by law.

12.7
Fiduciary Capacity. Any person may serve in more than one fiduciary capacity
with respect to this Plan.

12.8
Committee Liability. The members of the Committee will use ordinary care and
diligence in the performance of their duties, but no member will be personally
liable by virtue of any contract, agreement, or other instrument made or
executed as a member of the Committee, nor for any mistake of judgment made by
him or her or by any other member, nor for any loss unless resulting from
willful misconduct or failure to exercise good faith. No member of the Committee
will be liable for the neglect, omission, or wrongdoing of any other member or
of the agents or counsel of the Committee. Zions will indemnify (or cause one or
more of the participating Companies to indemnify) each member of the Committee
against, and hold him or her harmless from any and all expenses and liabilities
arising out of any act or omission to act as a member of the Committee, except
such liabilities and expenses as are due to willful misconduct or failure to
exercise good faith.






--------------------------------------------------------------------------------





12.9
Limitations of Actions on Claims. The delivery to the claimant of the final
decision of the Plan Administrator with respect to a claim for benefits under
Section 12.6 that has been reviewed and considered under the appeal procedures
of that section shall commence the period during which the claimant may bring
legal action under ERISA for judicial review of the Appeals Administrator’s
decision. No civil action with respect to the claim for benefits or the subject
matter thereof may be commenced by the claimant, whether such action is pursued
through litigation, arbitration or otherwise, prior to the completion of the
claims and claims review process set forth in Section 12.6, nor following the
expiration of two years from the date of delivery of the final decision of the
Appeals Administrator to the claimant.

ARTICLE XIII
GENERAL PROVISIONS
 
13.1
Amendment of Plan.

(a)
Zions may amend the Plan at any time. In addition to the authority to amend the
Plan in other respects, Zions shall furthermore have the authority to adopt any
remedial retroactive changes to comply with the requirements of any law or
regulation issued by any governmental agency to which the Plan is subject. No
amendment will diminish or adversely affect any accrued interest or benefit of
Participants or their Beneficiaries, except as may be required to comply with
the requirements of any law or regulation issued by any governmental agency to
which the Company is subject.

(b)
If any amendment to the Plan changes the vesting schedule, each Participant who
is an Employee with at least three Years of Vesting Service may elect to remain
under the vesting schedule of the Plan prior to such amendment. If the
Participant does not make the election within a reasonable time (as may be
determined pursuant to governmental regulations from time to time), such
Participant will be subject to the vesting schedule under the Plan as amended.
In no event will the vesting percentage of the Participant’s Accrued Benefit be
reduced below the percentage attained by the Participant prior to such
amendment.






--------------------------------------------------------------------------------





(c)
In no event will a Participant who terminates or retires on or after the date
any amendment to the Plan is effective receive less than his or her vested
percentage multiplied by the Accrued Benefit prior to such date. This amount
will be adjusted for the date of retirement and form of payment on the basis in
effect prior to such amendment. This paragraph (c) shall not apply to the
amendment to the basis for determining the Actuarial Equivalent value for
purposes of Section 5.8 effective June 1, 1995.

(d)
If any amendment to the Plan eliminates an optional form of payment, a
Participant may continue to elect such form of payment with respect to any
Accrued Benefit earned prior to the effective date of such amendment.

13.2
Employment Status. Nothing contained in the Plan will be deemed to give any
Employee the right to be retained in the employ of the Employer or to interfere
with the rights of the Employer to discharge any Employee at any time.

13.3
Mergers or Consolidations. If this Plan merges or consolidates with, or
transfers its assets or liabilities to any other qualified plan of deferred
compensation, no Participant will, as a result of such merger, consolidation or
transfer, be entitled to a benefit on the day following such event which is less
than the benefit to which he or she is entitled on the day preceding such event.
For purposes of this Section, the benefit to which a Participant is entitled
will be calculated based upon the assumption that a Plan termination and
distribution of assets occurred on the day as of which the Participant’s
entitlement is being determined.






--------------------------------------------------------------------------------





13.4
Provision Against Anticipation. No benefit under the Plan will be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, charge or other legal process, and any attempt to do so will be
void. The preceding sentence will not apply to a Qualified Domestic Relations
Order pursuant to Code Section 414(P).

13.5
Facility of Payment. If any Participant or Beneficiary is physically or mentally
incapable of giving a valid receipt for any payment due him and no legal
representative has been

 
appointed for such Participant or Beneficiary, the Committee may direct the
Trustee to make such payment to any person or institution maintaining such
Participant or Beneficiary and the release of such person or institution will be
a valid and complete discharge for such payment. Any final payment or
distribution to any Participant, the legal representative of the Participant, or
to any Beneficiaries of such Participant in accordance with the provisions
herein will be in full satisfaction of all claims against the Plan, the
Committee, the Trustee and the Company arising under or by virtue of the Plan.






--------------------------------------------------------------------------------





13.6
Construction. The validity of the Plan or any of its provisions will be
determined under and will be construed according to federal law and, to the
extent permissible, according to the laws of the State of Utah. If any provision
of the Plan is held illegal or invalid for any reason, such determination will
not affect the remaining provisions of the Plan and the Plan will be construed
and enforced as if said illegal or invalid provision had never been included.

13.7
Legal Actions. The Committee will be the necessary party to any action or
proceeding involving the assets held with respect to the Plan or the
administration thereof. No Employee, Participant, former Participant or their
Beneficiaries, or any other person having or claiming to have an interest in the
Plan will be entitled to any notice or process. Any final judgment that may be
entered in any such action or proceeding will be binding and conclusive on all
persons having or claiming to have any interest in the Plan.

SIGNATURE PAGE
This Zions Bancorporation Pension Plan, as restated effective as of
January 1,2002, is hereby approved this 30th day of November, 2010, at Salt Lake
City, Utah.
 





--------------------------------------------------------------------------------





 
 
 
ZIONS BANCORPORATION
 
 
By:
 
/s/ Diana M. Andersen
Name:
 
Diana M. Andersen
Title:
 
SVP & Dir. of Corp. Benefits

APPENDIX I:
FACTORS FOR SPOUSE OPTION UNDER SECTION 5.7(A)
A Participant retiring at any age with a benefit in the form of a Spouse Option
(as described in Section 5.7(a) will have the following factors applied to his
or her Accrued Benefit.
 
 
 
Joint & Survivor Option
 
 
50%
 
75%
 
100%
Spouse same age as Employee
 
0.880


 
0.835


 
0.790


For each year the Spouse is younger than the Employee subtract
 
0.005


 
0.0065


 
0.008


For each year the Spouse is older than the Employee add
 
0.005


 
0.0065


 
0.008



The Maximum adjustment for age differential is limited to 20 years
APPENDEX II:
ACTUARIAL EQUIVALENCE FOR MONTHLY BENEFITS AND LUMP SUMS
For the purpose of computing the annuity value of a Participant’s cash balance
account, the annuity value of a Participant’s Old Plan Account, and lump sums:
(a)
The mortality assumption is the “Applicable Mortality Table” (as defined below)
which is prescribed from time to time by the Secretary of the Treasury under
Code Section 417(e)(3).

(b)
For benefit commencement dates on and after June 1, 1995 and prior to
December 31, 2002, the “Applicable Mortality Table” shall mean the applicable
mortality table prescribed by the Secretary of the Treasury in Rev. Rul. 95-6,
which is the 1983 Group Annuity Mortality Table, weighted 50% male and 50%
female (commonly referred to as “GAM 83”).

(c)
For benefit commencement dates on and after December 31, 2002, the “Applicable
Mortality Table” shall mean the applicable mortality table prescribed by the
Secretary of the Treasury in Rev. Rul. 2001-62,

(d)
The interest assumption shall be the “Applicable Interest Rate”, which shall be
the average annual yield on 30-year U.S. Treasury constant maturities, as shown
in the Federal Reserve Statistical Release H.15 for the reference month. The
reference month shall be the month of -November of the calendar year prior to
the Plan Year in which the lump sum is paid or the monthly benefit commences,

(e)
In no event shall such lump sum be less than the present value as of
December 31, 1985 of a Participant’s Accrued Benefit as of December 31, 1985 on
the basis of the following actuarial factors used prior to December 31, 1985 for
purposes of valuing a deferred annuity of $1 per year commencing at age 65 and
payable in monthly installments:






--------------------------------------------------------------------------------





Age
 
Factor
 
Age
 
Factor
32
 
0.6404


 
49


 
2.4180


33
 
0.6920


 
50


 
2.6182


34
 
0.7479


 
51


 
2.8357


35
 
0,8082


 
52


 
3.0721


36
 
0.8735


 
53


 
3.3292


37
 
0.9441


 
54


 
3.6090


38
 
1.0205


 
55


 
3.9138


39
 
1.1031


 
56


 
4.2458


40
 
1.1925


 
57


 
4.6080


41
 
1.2892


 
58


 
5.0034


42
 
1.3939


 
59


 
5.4356


43
 
1.5073


 
60


 
5.9088



44
 
1.6301


 
61


 
6.4279


45


 
1.7632


 
62


 
6.9983


46


 
1.9075


 
63


 
7.6261


47


 
2.0639


 
64


 
8.3184


48


 
2.2337


 
65


 
9.0836



(d)
The minimum value of a lump sum distribution to a Grossmont Participant who
retires between January 1,1998 and December 31, 1998 shall be determined under
subsections (a) and (1) above, except that the annual rate of interest on 30-
year Treasury securities described in subsection (1) shall be determined as of
December 1997.

REVISED ACTUARIAL EQUIVALENCE PROVISIONS RESULTING FROM THE
PENSION FUNDING EQUITY ACT AND SUBSEQUENT LEGISLATION
 
2.1
General Rules.

(a)
Effective date. These revised provisions reflect certain provisions of the
Pension Funding Equity Act of 2004 (PFEA), as modified by the Pension Protection
Act of 2006 and the Worker, Retiree and Employer Recovery Act of 2008. Unless
otherwise provided herein, all required determinations of actuarial equivalence
for forms of benefit other than a straight life annuity shall be made in
accordance with these revised provisions effective for distributions in Plan
Years beginning after December 31, 2003, Nevertheless, these provisions do not
supersede any prior election to apply the transition rule of section 101(d)(3)
of PFEA as described in Notice 2004-78,

(b)
“Applicable Mortality Table” for purposes of these revised provisions shall mean
the applicable mortality table within the meaning of Code §417(e)(3)(B).

2.2
Benefit Forms Not Subject to the Present Value Rules of Code §417(e)(3).

(a)
Form of benefit. The straight life annuity that is actuarially equivalent to the
Participant’s form of benefit shall be determined under this Section 2.2 if the
form of the Participant’s benefit is either:

(a)
A non-decreasing annuity (other than a straight life annuity) payable for a
period of not less than the life of the Participant (or, in the case of a
qualified pre-retirement survivor annuity, the life of the surviving spouse), or

(b)
An annuity that decreases during the life of the Participant merely because of:

(a)
The death of the survivor annuitant (but only if the reduction is not below 50%
of the benefit payable before the death of the survivor annuitant), or

(b)
The cessation or reduction of Social Security supplements or qualified
disability payments (as defined in Code §401(a)(11)).






--------------------------------------------------------------------------------





(b)
Limitation Years beginning before July 1, 2007. For Limitation Years beginning
before July 1, 2007, the actuarially equivalent straight life annuity is equal
to the

 
annual amount of the straight life annuity commencing at the same annuity
starting date that has the same actuarial present value as the Participant’s
form of benefit computed using whichever of the following produces the greater
annual amount:

(1)
the interest rate and the mortality table (or other tabular factor) specified in
the Plan for adjusting benefits in the same form; and

(2)
a 5 percent interest rate assumption and the “applicable mortality table”
defined in the Plan for that annuity starting date,

(1)
Limitation Years beginning on or after July 1, 2007. For Limitation Years
beginning on or after July 1, 2007, the actuarially equivalent straight life
annuity is equal to the greater of:

(1)
The annual amount of the straight life annuity (if any) payable to the
Participant under the Plan commencing at the same annuity starting date as the
Participant’s form of benefit; and

(2)
The annual amount of the straight life annuity commencing at the same annuity
starting date that has the same actuarial present value as the Participant’s
form of benefit, computed using a 5 percent interest rate assumption and the
applicable mortality table defined in the Plan for that annuity starting date.

2.3
Benefit Forms Subject to the Present Value Rules of Code Section 417(e)(3).

(a)
Form of benefit. The straight life annuity that is actuarially equivalent to the
Participant’s form of benefit shall be determined as indicated under this
Section 2.3 if the form of the Participant’s benefit is other than a benefit
form described in Section 2.2(a).

(b)
Annuity Starting Date in Plan Years Beginning After 2005. If the annuity
starting date of the Participant’s form of benefit is in a Plan Year beginning
after December 31, 2005, the actuarially equivalent straight life annuity is
equal to the greatest of:

(a)
The annual amount of the straight life annuity commencing at the same annuity
starting date that has the same actuarial present value as the Participant’s
form of benefit, computed using the interest rate and the mortality table (or
other tabular factor) specified in the Plan for adjusting benefits in the same
form;

(b)
The annual amount of the straight life annuity commencing at the same annuity
starting date that has the same actuarial present value as the Participant’s
form of benefit, computed using a 5.5 percent interest rate assumption and the
applicable mortality table for the distribution under Treasury Regulations
Section 1.417(e)-l(d)(2) (determined in accordance with Article XIV for Plan
Years after the effective date of that Article); and

(c)
The annual amount of the straight life annuity commencing at the same annuity
starting date that has the same actuarial present value as the Participant’s
form of benefit, computed for the distribution under Treasury Regulations
Section 1.417(e)-1(d)(3) (but determined according to the assumptions in
Section 2.4 after the effective date thereof) and the applicable mortality table
for the distribution under Treasury Regulations Section 1.41






--------------------------------------------------------------------------------





 
7(e)-1(d)(2) (determined according to the assumptions in Section 2,4 after the
effective date thereof), divided by 1.05.

(c)
Annuity Starting Date in Plan Years Beginning in 2004 or 2005. If the annuity
starting date of the Participant’s form of benefit is in a Plan Year beginning
in 2004 or 2005, the actuarially equivalent straight life annuity is equal to
the annual amount of the straight life annuity commencing at the same annuity
starting date that has the same actuarial present value as the Participant’s
form of benefit, computed using whichever of the following produces the greater
annual amount:

(c)
The interest rate and the mortality table (or other tabular factor) specified in
the Plan for adjusting benefits in the same form; and

(ci)
A 5.5 percent interest rate assumption and the applicable mortality table for
the distribution under Treasury Regulations Section 1.417(e)-1 (d)(2).

However, the foregoing does not supersede any prior election to apply the
transition rule of PFEA §101(d)(3) as described in Notice 2004-78.
2.4
Revised Assumptions Effective date. The assumptions in ths Section 2.4 shall
apply in determining the amount payable to a Participant having an annuity
starting date in a Plan Year beginning on or after January 1, 2008, unless
otherwise provided by the Pension Benefit Guaranty Corporation (PBGC) and IRS.

(a)
Applicable interest rate. For purposes of the Plan’s provisions relating to the
calculation of the present value of a benefit payment that is subject to Code
§417(e), any provision prescribing the use of the annual rate of interest on
30-year U.S. Treasury securities shall be implemented by instead using the rate
of interest determined by the applicable interest rate described by Code §417(e)
after its amendment by the Pension Protection Act. Specifically, the applicable
interest rate shall be the adjusted first, second, and third segment rates
applied under the rules similar to the rules of Code §430(h)(2)(C) for the
second calendar month (lookback month) before the first day of the Plan Year in
which the annuity starting state occurs (stability period). For this purpose,
the first, second, and third segment rates are the first, second, and third
segment rates which would be determined under Code §430(h)(2)(C) if:

(a)
Code §430(h)(2)(D) were applied by substituting the average yields for the month
described in the preceding paragraph for the average yields for the 24-month
period described in such section, and

(b)
Code §430(h)(2)(G)(i)(II) were applied by substituting “§417(e)(3)(A)(ii)(II)
for “§412(b)(5)(B)(ii)(II),” and

(c)
The applicable percentage under Code §430(h)(2)(G) is treated as being 20% in
2008, 40% in 2009, 60% in 2010, and 80% in 2011.

(b)
Applicable mortality assumption. For purposes of the Plan’s provisions relating
to the calculation of the present value of a benefit payment that is subject to
Code §417(e), any provision directly or indirectly prescribing the use of the
mortality table described in Revenue Ruling 2001-62 shall be amended to
prescribe the use of the applicable annual mortality table within the meaning of
Code §417(e)(3)(B), as initially described in Revenue Ruling 2007-67.

APPENDIX III:
MINIMUM ACCRUED BENEFIT
Article 1
Definitions





--------------------------------------------------------------------------------





Whenever used in this Appendix ill, the following terms will have the meanings
set forth below, unless a different meaning is clearly required by the context.
Any capitalized terms that are used in this Appendix ill, but that are not
defined below, will have the meaning set forth in Article 1 of the Plan, unless
a different meaning is clearly required by the context. References in this
Appendix to “Article” and “Section,” unless indicated otherwise, mean Articles
and Sections appearing in this Appendix ill.
1.1
Covered Compensation. Covered Compensation for a Plan Year means the average of
the Social Security Taxable Wage Bases for each year in the 35-year period
ending with the last day of the year in which the Participant attains (or will
attain) Social Security Retirement Age as determined under the exact tables
provided by the Commissioner of Internal Revenue.

Covered Compensation for any Plan Year after 1991 will be equal to 1991 Covered
Compensation. Social Security Taxable Wage Base means the contribution and
benefit base in effect under Section 230 of the Social Security Act for the
specified calendar year.
For purposes of this Section 1.1, a Participant’s Social Security Retirement Age
is determined based on the following table:
 
 
 
 
Year of Birth
  
Social Security Retirement Age
Before 1938
  
65
1983 to 1954
  
66
1955 and after
  
67

 
1.2
Credited Service.

Credited Service means service used to determine a Participant’s Accrued Benefit
and is determined as follows:
(a)
Credited Service shall be measured in calendar years and months, Each month
shall be equal to one-twelfth of a year of Credited Service. Except as otherwise
stated in this Section 1.2, Credited Service for Plan Years beginning after
December 31, 1988 means the sum of an Employee’s calendar years and months (or
parts thereof) as an Eligible Employee during the period beginning on his or her
Benefit Service Date, For purposes of this section, Benefit Service Date means
the later of:

(a)
the Participant’s employment date,

(b)
the first day of the month following the Participant’s 21st birthday, or

(c)
in the case of an Employee who is not credited with at least 1,000 Hours of
Service in his or her first Eligibility Computation Period, the first day of the
first Plan Year in which the Employee is credited with at least 1,000 Hours of
Service.

(b)
No Credited Service will be earned during a Plan Year beginning after
December 31, 1988 unless the Employee completes at least 1,000 Hours of Service
during that Plan Year except as follows: (1) through the period ending on
December 31, 1997 and for Plan Year 2000, in order to earn Credited Service
during the Plan Year in which the Employee has a Benefit Service Date or during
the Plan Year in which the Employee retires or dies, the Employee must complete
83,33 Hours of Service multiplied by the number of calendar months during such
Plan Year in which






--------------------------------------------------------------------------------





the Employee completes at least one Hour of Service; and (2) effective for the
1995-1997 and the 2000 Plan Years, the foregoing sentence shall also apply to a
Plan Year in which the Employee incurs a Termination of Employment.
(c)
Except as otherwise stated in this Section 1.2, Credited Service for Plan Years
beginning before January 1, 1989 means benefit service as defined under the
terms of the Plan in effect on December 31, 1988.

(d)
Effective on and after December 12, 1994, in any year in which a Participant
accrues at least 1,000 Hours of Service, a Participant shall earn 190 Hours of
Service, and one month of Credited Service, for each month of the Participant’s
Qualified Military Service.

(e)
Credited Service will not include service earned during a period for which Years
of Vesting Service are disregarded pursuant to Section 1.50(e) of the Plan.

(f)
In the case of an Employee who is employed by an Affiliate or Subsidiary which
either adopts this Plan with the consent of the Company or merges with the
Company, Credited Service will not include service prior to the date of merger
or adoption unless an earlier date is specifically designated for this purpose
by the Board of Directors of Zions.

1.3
Final Average Earnings.

Final Average Earnings means the average of the Participant’s Earnings as an
Eligible Employee for the period of five consecutive calendar years ending on or
before December 31, 1991 which produces the highest average. If the Participant
has not been an Eligible Employee for five years, Final Average Earnings means
the average of the Participant’s Earnings over the Participant’s full period of
employment as an Eligible Employee before December 31, 1991.
In determining Final Average Earnings, Plan Years after 1988 during which the
Participant earns fewer than 1,000 Hours of Service will be disregarded while
allowing the immediately prior Plan Year and immediately subsequent Plan Year to
be treated as though they are consecutive years.
In determining Final Average Earnings, Earnings will be annualized in the Plan
Year of hire if the employee earned 1,000 Hours of Service during the one-year
period beginning on the Employee’s Employment Date. Earnings are annualized by
dividing actual earnings for the Plan Year (excluding bonuses) by the number of
months of actual earnings, then multiplying the result by 12 then adding
bonuses.
For purposes of calculating Final Average Earnings, the $200,000 Earnings
limitation that applies under Code Section 401 (a)(l 7) for Plan Year 2002 and
thereafter (subject to annual adjustment in years following 2002) shall not be
applied retroactively to any Plan Year prior to 2002.
Article 2
Accrued Benefits
 
2.1
Prior Plan Benefit Formula.

A Participant’s monthly retirement income is equal to one twelfth of the greater
of:
(a)
the sum of:

(a)
the sum of the following (determined by applying the Code Section 401 (a)(l7)
limitations, as adjusted, that were in effect in the respective year in which
Earnings were received, and not the $150,000 limitation which became effective
thereafter):

(a)
1.65% of Final Average Earnings determined as of December 31, 1991 multiplied by
Credited Service earned as of December 31, 1991, and

(b)
1.65% of Earnings for each Plan Year beginning after December 31, 1991 and
before January 1, 1994 in which the Participant earns a full or partial year of
Credited Service.

(b)
1.65% of Earnings (determined by applying the Code Section 401 (a)(l 7)
limitations, as adjusted, that were in effect in the respective year in which
Earnings were received) for each Plan Year after December 31, 1993 in which the
Participant earns a full or partial year of Credited Service.

(c)
the sum of the following (determined by applying the Code Section 401(a)(17)
limitations, as adjusted, that were in effect in the respective year in which
Earnings were received, and not the $150,000 limitation which became effective
thereafter):

(a)
1.15% of Final Average Earnings up to Covered Compensation multiplied by
Credited Service up to 35 years.






--------------------------------------------------------------------------------





(b)
1.65% of Final Average Earnings in excess of Covered Compensation multiplied by
Credited Service up to 35 years.

(c)
1.0% of Final Average Earnings multiplied by Credited Service in excess of 35
years.

(d)
the annual accrued benefit on December 31, 1988 under the terms of the Plan as
then in effect determined without regard to the $200,000 or $150,000 limitations
under Section l.I8( c) of the Plan.

A Participant will receive an Accrued Benefit for any full or partial years of
Qualified Military Service.
2.2
Minimum Accrued Benefit.

The minimum accrued benefit is the amount determined under Section 2.1 of this
Appendix, for Credited Service before January 1, 1998, except Earnings for 1997
will be Earnings during the period from January 1, 1997 to March 31, 1997.
2.3
Grandfathered Minimum Accrued Benefit. The minimum grandfathered accrued benefit
is the amount determined under Section 2.1 of this Appendix; provided, however,
that the minimum grandfathered accrued benefit shall take into account any
Credited Service and Earning s which may be accrued or earned by an Active
Participant until the earlier

 
of the Participant’s Termination of Employment or the date of any termination
of, or cessation of accruals under, the Plan.

Article 3
Minimum Early Retirement Benefits
The minimum early retirement benefit equals the greater of the amount in
Section 2.2 and 2.3 of this Appendix, reduced by 113 of 1 % for each month by
which the Early Retirement Date precedes the Normal Retirement Date.
Article 4
Minimum Death Benefit
 
4.1
Death After Eligibility for Retirement.

If a Participant (other than a Retired Participant) dies on or after the
earliest date on which he or she could retire in accordance under the Plan, his
or her Eligible Spouse, if any, will receive a monthly benefit equal to the
amount the Eligible Spouse would have been entitled to under Article 2 of this
Appendix if the Participant had elected the 50% Spouse Option and retired on the
first day of the month coinciding with or following the date of death. This
benefit will be payable monthly to the





--------------------------------------------------------------------------------





Eligible Spouse beginning on the first day of the month coinciding with or next
following the Participant’s death and will continue until the death of the
Eligible Spouse.
4.2
Death Before Eligibility for Retirement.

If a Participant who has a vested interest in his or her Accrued Benefit dies
prior to the earliest date on which the Participant could retire under the Plan,
his or her Eligible Spouse, if any, will receive a monthly benefit equal to the
amount the Eligible Spouse would have been entitled to under Article 2 of this
Appendix if the Participant had:
(a)
terminated employment on his or her date of death (if the Participant was an
Employee on the date of death),

(b)
survived to the earliest date on which he or she could retire in accordance with
Article 3 of this Appendix (the “Earliest Retirement Date”),

(c)
elected the 50% Spouse Option and retired on such Earliest Retirement Date, and

(d)
died immediately after retiring.

This benefit will be payable monthly to the Eligible Spouse beginning on the
Participant’s Earliest Retirement Date and will continue until the death of the
Eligible Spouse.
4.3
Alternate Death Benefit For Old Plan Accounts,

In lieu of the benefit described in Sections 4.1 or 4.2 of this Appendix, the
Eligible Spouse of a Participant who has an Old Plan Account may elect to
receive payment of the Old Plan Account as a lump sum payment as soon a
practicable after the Participant’s death. The Participant’s Accrued Benefit
Attributable to Company Contributions will be paid in accordance with (a) or
(b) of Section 4.4 of this Appendix below, whichever applies.
4.4
Other.

(a)
Benefits under this Article will be paid as soon as practicable after the
Participant’s death except that the Eligible Spouse may elect to defer
commencement of the

 
benefit described in Sections 4.1, 4.2, or 4.3 of this Appendix until any date
which is before the Participant’s Normal Retirement Date. An Eligible Spouse who
makes an election under Section 4.3 of this Appendix may not defer receipt of
the Old Plan Account.

(b)
The benefit under Sections 4.1 or 4.2 of this Appendix will apply to Terminated
Vested Participants even if their Termination of Employment occurred prior to
the effective date of these paragraphs.

APPENDIX IV:
ACQUISITION EFFECTIVE DATES
“Acquisition Effective Date” means the date described below:
 





--------------------------------------------------------------------------------





 
 
 
Acquisition
 
Effective Date
 
 
Southern Arizona Bancorp, Inc.
 
May 31, 1996
Farm Investment Division
 
January 3, 1997
Howerth
 
January 17, 1997
Aspen Bancshares, Inc.
 
May 16, 1997
Pitkin County Bank
 
May 19, 1997
Centennial Savings Bank
 
May 19, 1997
Valley National Bank
 
May 19, 1997
Kelling, Northcross, & Nobriga, Inc.
 
July 7, 1997
Tri-State Bank
 
July 11, 1997
Wells Fargo Bank (branches)
 
July 19, 1997
Sun-State Bank
 
October 17, 1997
Grossmont Bank
 
January 1, 1998
Vectra Banking Corporation
 
January 6, 1998
Sky Valley Bank Corporation
 
January 23, 1998
Tri-State Financial Corporation
 
February 27, 1998
FP Bancorp, Inc.
 
May 26, 1998
SBT Bankshares, Inc.
 
June 1, 1998
Routt County National Bank Corporation
 
June 1, 1998
Kersey Bancorp
 
August 31, 1998
Eagle Bank
 
August 31, 1998
Commerce Bancorporation
 
January 1, 1999
Sumitomo Bank of California
 
October 1, 1998
Mountain Financial Holding Co.
 
October 30, 1998
Citizens Banco, Inc.
 
December 1, 1998
Barlow Insurance, Inc.
 
January 14, 1999
TradeWave
 
May 6, 1999
Regency Bancorp
 
October 6, 1999
Pioneer Bancorporation
 
October 18, 1999
County Bank
 
July 28, 2000
Draper Bancorp
 
January 26, 2001
Eldorado Bancshares, Inc.
 
March 30, 2001
Antelope Valley Bank
 
March 30, 2001
Pacific Century Financial Corporation
 
April 2, 2001
icormXpress
 
July 19, 2001
thinkXML
 
July 19, 2001
E-Lock Technologies
 
July 19, 2001
Leifer Capital
 
September 4, 2001
(Branches of) Washington Federal, Inc.
 
October 25, 2001
Minnequa Bancorp, Inc.
 
November 9, 2001

APPENDIX V:
DEFINITION OF “COMPANY”
As stated in Section 1.14 of the Plan, the term “Company” means each of the
following corporations or partnerships, each of which has adopted this Plan, and
is, as of January 1, 2002, a participating Company in the Plan:





--------------------------------------------------------------------------------





California Bank and Trust
Commerce Bank of Washington National Association
Digital Signature Trust Co.
Lexign Inc.
National Bank of Arizona
Nevada State Bank
Phaos Technology
Corporation Vectra Bank of Colorado National Association
Zions Bancorporation
Zions First National Bank
Zions Credit Corporation
Zions Insurance Agency, Inc.
Zions Investment Securities, Inc.
Zions Management Services Company





